EXHIBIT C
HSTF40-19




     101.6 cm /
                               CASCADE      VENTILATEUR                                      VENTILADOR
                                                                                                              ITM. / ART.
                                                                                                                4013422




      40-inch                               COLONNE DE                                       DE TORRE DE
    TOWER FAN                             101,6 cm / 40 po                                     101,6 cm


         INSTRUCTION                                                                MODEL / MODÈLE / MODELO
           MANUAL                                                                             CTF- 2019
                                                                                            (CTF-2019-C)
           MANUEL
        D'UTILISATION                                                                   VOLTAGE / TENSION /
                                                                                             VOLTAJE
        MANUAL DE                                                                   120V A | 120 V c.a. | 120 V c.a.
      INSTRUCCIONES
                                                                                    FREQUENCY / FRÉQUENCE /
                                                                                          FRECUENCIA
                                                                                                  60 Hz

                                                                                      CURRENT / AMPÉRAGE /
                                                                                           CORRIENTE
                                                                                           0.55A | 0,55 A



   IMPORTANT, RETAIN FOR                      IMPORTANT : À LIRE                          IMPORTANTE, CONSERVE PARA
     FUTURE REFERENCE:                        ATTENTIVEMENT ET À                              FUTURA REFERENCIA:
      READ CAREFULLY                              CONSERVER                                  LEA CUIDADOSAMENTE.
  FOR HOUSEHOLD USE ONLY                    POUR USAGE DOMESTIQUE                             PARA USO DOMÉSTICO
                                                  SEULEMENT                                       SOLAMENTE.
This product contains a button battery.   Ce produit contient une pile bouton. En         Este producto contiene una batería tipo
  If swallowed, it could cause severe         cas d'ingestion, celle-ci pourrait          botón. Si se traga, podría ocasionar un
 injury or death in just 2 hours. Seek     provoquer des blessures graves ou la           daño grave e incluso la muerte en sólo
    medical attention immediately.          mort en moins de 2 heures. Le cas              2 horas. Busque atención médica de
                                              échéant, consulter un médecin                              inmediato.
    Use Only With a Fuse Rated 5
                                                      immédiatement.
         Amperes, 125 Volts.                                                                 Se debe usar únicamente con un
                                          Utiliser seulement avec un fusible de 5          fusible con capacidad de 5 amperes,
                                                     ampères, 125 volts.                                 125 volts.
                                                                                                                                                        ■ WARNING: To reduce the risk of electric shock, ■ POLARIZED PLUG: This appliance has a
                PLEASE READ AND SAVE THESE INSTRUCTIONS                                                                                                     DO NOT use this fan with any solid-state speed                 polarized plug (one blade is wider than the other).
                                                                                                                                                        REMOTE
                                                                                                                                                            controlCONTROL
                                                                                                                                                                     and DO NOT  OPERATION
                                                                                                                                                                                    insert finger or any object            To reduce the risk of electric shock, this plug is
      CONTROL PANEL                                                                                                                                         into grill.                                                    intended to fit in a polarized outlet only one way. If
                                                                                                                                                                                                  POWER Turns Fan On/Off
    WHEN USING   ELECTRICAL APPLIANCES, BASIC PRECAUTIONS SHOULD ALWAYS BE FOLLOWED                                                                                                                                        the plug does not fit fully into the outlet, reverse the
             POWER Turns Fan On/Off
    TO REDUCE THE RISK OF FIRE, ELECTRIC SHOCK AND INJURY TO PERSON OR PROPERTY,                                                                                                                  SPEED SELECTIONplug and try again. It if still does not fit, contact a
                                                                                                                                                                                                  Allows four differentqualified
                                                                                                                                                                                                                               speed electrician.
                                                                                                                                                                                                                                       selections DO NOT attempt to change this
    INCLUDINGSPEED  SELECTION
               THE FOLLOWING:
             Allows four different speed selections                                                                                                                                                                        safety feature.
                                                                                                                                                                                                  OSCILLATION
    ■ Read all instructions before using this                            ■ This product is intended for household                                       USER SERVICING INSTRUCTIONS Turns oscillation On/Off. See page 6 for
      product.                                                             use only and not for commercial or                                           A. To disconnect, grasp the plug and pullmore     details.
                                                                                                                                                                                                    it from the wall outlet. DO NOT unplug by pulling the cord.
                        ECON            LOW
    ■ Use this fan only as described in this
                                                       MED            HIGH industrial use.                                                              B. Open fuse cover. Slide open the fuse WIND
                                                                                                                                                                                                   access cover located onAllows
                                                                                                                                                                                                           SELECTION         the top of
                                                                                                                                                                                                                                     forthe plug towards to plug blades.
                                                                                                                                                                                                                                          three
             OSCILLATION                                                                                                                                C. Remove the fuse by turning the fuse different
                                                                                                                                                                                                   over (end over
                                                                                                                                                                                                              wind end) carefully
                                                                                                                                                                                                                     modes.     Seemaking
                                                                                                                                                                                                                                      pagesure  not to break the fuse. (See Fig. 2)
                                                                                                                                                                                                                                             6 for
      manual.   Any other use not recommend- ■ DO NOT use outdoors.
             Activates the tower fan’s oscillation motor which                                                                                          D. Risk of fire. Replace fuse only with 5A,more
                                                                                                                                                                                                    125V details.
                                                                                                                                                                                                          fuse.
      ed by the   manufacturer may cause fire,
             slowly turns the tower fan from side to side. A blue                                                                                       E. Close fuse cover. Slide close the fuseTIMER
                                                                                                                                                                                                   access cover toward
                                                                                                                                                                                                            Allows   for the  fan cord on
                                                                                                                                                                                                                          automatic       the top of the plug.
                                                                                                                                                                                                                                        shutoff
      electrical
             LED light willorappear
                 shock        injurydirectly
                                      to person    or button ■ Always use on a dry, level surface.
                                             above the                                                                                                                                            after   preset  time   selections.    See  page 6
                                                                                                                                                                         Fig. 1                   Fig. 2                   Fig. 3
      property
             whenand
                   themay     voidmotor
                       oscillation  the warranty.
                                          is on.             ■ DO NOT operate if the fan housing is                                                                                               for more details.
                  WIND SELECTION Activates different fan modes.                               TIMER Activates a timer that will turn the
    ■ Always unplug unit before assembly,                                       removedfan    or OFF
                                                                                                  damaged.
                                                                                                         after a certain amount of time.
                                                                                                                                                                                                                                 This remote controller complies with Part 15 of the FCC Rules.
                                                                                                                                                        Prior to first-time operation, please remove the clear plastic tab at the base
                A blue LED light will appear above the button to                                                                                                                                                                 Operation is subject to the following two conditions: (1) This device
      disassembly        or  cleaning.
                show which mode the fan is in.                                               The  blue    LED lights above the timer button             of the remote and remove plastic covering from the front of the face.    may not cause harmful interference, and (2) this device must accept
                                                                           ■ A loose fit     onbetween
                                                                                                 the control the  panelAC    outlet
                                                                                                                         indicate        and
                                                                                                                                     hourly                                                                                      any interference received, including interference that may cause
                Fan modes include:                                                                                                                                                                                               undesired operation.
    ■ Always unplug unit when not in use,                                       plug mayincrements
                                                                                               cause overheating
                                                                                                              that can be added of the     plug;for
                                                                                                                                      together            1                        2                    3                        NOTE: This remote controller has been tested and found to comply
      when moving from one location to                                          consult aaqualified
                                                                                               total of 15 hours.      For example: if there is a
                                                                                                                electrician.                            NOTICE:                                                                  with the limits for a Class B digital device, pursuant to Part 15 of the
                                                                                             blue LED light above the 1h icon and above                                                                                          FCC Rules. These limits are designed to provide reasonable protection
      another     and before
                Standard   Wind cleaning.
                                       Evening Wind Breeze Wind                                                                                         1. When you replace the fuse, DO NOT force the slide suddenly or overexert           to reduce
                                                                                                                                                                                                                                 against harmful             the risk
                                                                                                                                                                                                                                                       interference    in of  damage.installation. This
                                                                                                                                                                                                                                                                           a residential
                                                                           ■ DO NOT the      run4hcord icon,under
                                                                                                               the fan will  turn off after
                                                                                                                        carpeting.         DO5          2. If you experience difficulty replacing the fuse, contact a qualified electrician
                                                                                                                                                                                                                                 equipment generates,
                                                                                                                                                                                                                                                to help.uses and can radiate radio frequency energy
                Descriptions of the various modes are featured in                            hours. The fan will turn off automatically
    ■ To disconnect,
                the MODE grasp
                            EXPLANATIONthe plug        andbelow.
                                                  section     pull it           NOT cover cord with throw rugs, runners,                                3. Risk of fire. Do not replace attachment plug. Contains a safety device
                                                                                                                                                                                                                                 and, if not installed and used in accordance with the instructions, may
                                                                                             only if the timer is activated.                                                                                                     cause(fuse)
                                                                                                                                                                                                                                        harmfulthat      should
                                                                                                                                                                                                                                                  interference      not communications.
                                                                                                                                                                                                                                                                to radio   be removed.However,  Discard   there
      from the wall outlet. DO NOT unplug by                                    or the like. Arrange cord away from                                         product if the attachment plug is damaged.                           is no guarantee that interference will not occur in a particular
                                                                                                                                                                                                                                 installation. If this equipment does cause harmful interference to
     MODE
      pulling EXPLANATION
                 on cord.                                                       traffic area and where it will not be                                   4. WARNING: To Reduce The Risk Of Fire Or Electric Shock, Do Not Use     radioThis    Fan With
                                                                                                                                                                                                                                       or television          Any
                                                                                                                                                                                                                                                      reception, whichSolid-State        Speed
                                                                                                                                                                                                                                                                          can be determined     by turning the
              STANDARD      WIND                                                trippedBREEZE
                                                                                            over. WIND                                                      Control Device.                                                      equipment off and on, the user is encouraged to try to correct the
    ■ The use     of attachments            is not recom-                                                                                                                                                                        interference by one or more of the following measures:
                                                                                                                                                        5. This product employs overload protection (fuse). A blown fuse indicates         an overload or short-circuit situation. If
              The Standard Wind mode is simply the ECON,                                  Automatically selects wind speed randomly                                                                                              ■ Reorient or relocate the receiving antenna.
      mended  LOW,norMED,sold    by the
                           and HIGH     speedmanufacturer
                                                 settings                  ■ This product          employs
                                                                                          as you would              overload protection
                                                                                                             find outdoors.                                 the   fuse blows, unplug the product from the outlet. Replace the fuse
                                                                                                                                                             1. Push                                                                 as per the user servicing instructions (follow
                                                                                                                                                                                                                                 ■ Increase the separation between the equipment and receiver.
      and may cause hazards.                                                    (fuse). A Thetripped
                                                                                               speeds are   fuse    indicates
                                                                                                                detailed             an
                                                                                                                           as follows:                      product marking for proper fuse rating) and check the product. If the     replacement
                                                                                                                                                                                                                                 ■ Connect     the equipmentfuseintoblows,
                                                                                                                                                                                                                                                                       an outleta on
                                                                                                                                                                                                                                                                                  short-circuit
                                                                                                                                                                                                                                                                                     a circuit differentmay
                                                                                                                                                                                                                                                                                                         from
              EVENING WIND
                                                                                overload      or  short-circuit          situation.       If the            be present and the product should be discarded or returned to an authorized
                                                                                                                                                                                                                                     that to whichservice       facility
                                                                                                                                                                                                                                                      the receiver          for examination
                                                                                                                                                                                                                                                                    is connected.
    ■ AvoidThe    air flows as an evening breeze which                                                                                                                 2. Open
                contact     with moving parts.                                      ECON            ECON Breeze Wind                                        and/or repair.                                                       ■ Consult the dealer or an experienced radio/TV technician for
              gradually decreases to a light night breeze.                      fuse trips, unplug            the   product        from
                                                                                                    The wind settings will fluctuate        the                                                                                      help.
    ■ DO NOT  The four different Evening Wind modes are
                   operate any fan with a                                       outlet. Replace          the fuse
                                                                                                    between       MED,as LOW perand the
                                                                                                                                      ECONuser  in an   REMOTE
                                                                                                                                                        6. Do not CONTROL
                                                                                                                                                                  operate any BATTERY     REPLACEMENT
                                                                                                                                                                              fan with a damaged cord or plug. Discard fan or return to an authorized service facility for
              shown below:                                                                ECON 80 second wind cycle that repeats                            examination and/or repair.
      damaged cord or plug, after a malfunc-                                    servicing instructions.              If the replacement
                                                                                                                                                        7.■ Do
                                                                                                                                                            Onnot  therun back
                                                                                                                                                                            cordof   thecarpeting.
                                                                                                                                                                                  under   remote, Dopressnot the
                                                                                                                                                                                                             coverrelease
                                                                                                                                                                                                                   cord withbutton    on the
                                                                                                                                                                                                                               throw rugs,      bottom
                                                                                                                                                                                                                                            runners,       rightcoverings. Do not route
                                                                                                                                                                                                                                                      or similar
      tion,
          ECONor if dropped or damaged in any                                   fuse trips, thewith         ECON being the most common
                                                                                                      product         should be                             cord    under
                                                                                                                                                             hand       side.furniture or appliances.
                                                                                                                                                                               This will  allow the Arrange     cord away the
                                                                                                                                                                                                       tray containing      frombattery
                                                                                                                                                                                                                                  traffic area
                                                                                                                                                                                                                                            to and  where it will not be tripped over.
                                                                                                                                                                                                                                               be released.
      manner.            ECON     Evening     Wind                                                  LOW
                                                                                discarded or returned        Breeze  toWind
                                                                                                                         an authorized                  8.
                                                                                                                                                         ■ This
                                                                                                                                                            Releaseappliance
                                                                                                                                                                           the has
                                                                                                                                                                                 traya by
                                                                                                                                                                                       polarized plug (one
                                                                                                                                                                                           squeezing     theblade
                                                                                                                                                                                                              smallis wider thanpulling
                                                                                                                                                                                                                      clip and    the other).
                                                                                                                                                                                                                                           downTo reduce
                                                                                                                                                                                                                                                    the tabtheat
                                                                                                                                                                                                                                                               risk of electric shock, this
                         The air flow remains at ECON                           service facilityThe     forwind    settings will fluctuate
                                                                                                              examination           or repair.
               ECON                                                                                                                                         plug is intended to fit in a polarized outlet only one way. If the plug does not fit fully in the outlet, reverse the plug.
                                                                                                                                                             the bottom of the remote (Fig. 1).
    ■ DO NOT operate the fan in the presence                                              LOW between MED, LOW and ECON in an                               If it still does not fit, contact a qualified electrician. Do not attempt to defeat this safety feature.
                         LOW Evening Wind                                                           80 second wind cycle that repeats
      of explosive and/orThe air flowflammable
                                         begins at LOW,       after half ■ DO NOT connect
                                                         fumes.                                              the fan to any power                        ■ Replace the battery with 1 “DL2032” coin cell battery and dispose of
                                                                                                    with LOW being the most common
               LOW       an hour   it will drop   down     to ECON              sources other than a 120V alternating                                   CLEANING
                                                                                                                                                             properly     AND
                                                                                                                                                                            andSTORAGE
                                                                                                                                                                                   in accordance with local law and ordinances.
    ■ DO NOT       place the fan or any parts near                                                  MED Breeze Wind
                                                                                current polarized            outlet.
                                                                                                    The wind settings will fluctuate                    ■ To clean your fan, first into
                                                                                                                                                         ■  Slide     the   tab   back   turn itposition
                                                                                                                                                                                                 OFF anduntil   the tray
                                                                                                                                                                                                           UNPLUG          locks into the remote.
                                                                                                                                                                                                                      the unit.
                         MED   Evening      Wind
      an open flame, cooking or other heating
                         The air flow begins at MED, after half                                     between HIGH, MED, LOW and
                                                                                          MED contains                                                   ■ DO NOT DISPOSE OF BATTERY IN FIRE, BATTERY MAY EXPLODE
                                                                           ■ This product                                                               ■ Use a soft cloth to wipe the housing. DO NOT use water or any other chemical solution or cleaner. DO NOT
      appliances. an hour it will drop down to LOW,
                MED                                                                                 ECON in ana80button  second windbattery.
                                                                                                                                           cycle             OR or
                                                                                                                                                           soak     LEAK.
                                                                                                                                                                        immerse the fan in water or liquid.
                         after an additional half an hour it will               If swallowed,       that repeats with MED beinginjury
                                                                                                    it   could      cause     severe        the
    ■ Extreme caution           is necessary                                                                                                             ■ This product contains a button battery. If swallowed, it could cause severe
                         drop down      to ECON when fan is                     or death in just    most 2 hours.
                                                                                                             commonSeek medical                         ■ DO NOT ATTEMPT TO TAKE THE FAN APART.
      used by or near children and whenever                                                                                                                  injury or death in just 2 hours. Seek medical attention immediately.
                         HIGH Evening Wind                                      attention immediately.
                                                                                                    HIGH Breeze Wind
      the fan is leftThe  operating         and atunattended.
                              air flow begins         HIGH, after half                              The wind settings will fluctuate                    ■■Store
                                                                                                                                                            For bestin a dry    place away from
                                                                                                                                                                            performance            excessive heat and direct sunlight.
                                                                                                                                                                                              we recommend
                         an hour   it will drop   down     to MED,   after                HIGH      between HIGH, MED, LOW and
               HIGHthe risk of fire, electrical shock and injury to a person or property, do not plug                                                        using a Duracell DL2032 battery.
    Note: To reduce                                                                                 ECON   thisinproduct  into extension
                                                                                                                  an 80 second             cords.
                                                                                                                                    wind cycle          ■ Regular cleaning will ensure optimum performance and appearance of the fan.
                         an additional half an hour it will drop
    The extension cord could
                         downoverheat.
                                 to LOW, If the
                                            afteruseanofadditional
                                                         an extension  cord is necessary, use a shortthat
                                                                     half                               extension
                                                                                                           repeats  cord thatHIGH
                                                                                                                      with     is UL being
                                                                                                                                     or ETL listed
                                                                                                                                             the to
    decrease the chance of                                                                                                                              ■ DO NOT kink the power cord when storing or while in use.
                         anoverheating.
                            hour it will Dodropnotdown
                                                    plug the  fan into any cord connected devices.most
                                                           to ECON                                    This includes
                                                                                                             common   surge protectors, multiple
    outlet adapters, and power strips.
2                                                                                                                                                                                                                                                                                                                 3
    ASSEMBLY                                                                                                         ASSEMBLY

             PARTS LIST            Step 1                                                      Step 2
                                   Your tower fan base is composed of two pieces (BASE         Now that the
                                   FRONT and BASE BACK). The base needs to be                  base is connected
                                   connected together prior to attaching it to the tower       together, turn
                                   fan. Align, and then insert, the plastic pegs of the BASE   the tower fan
                                   TOP with the holes on the BASE BOTTOM until both            upside down and
                                   pieces snap together.                                       thread the tower
                                                                                               fan’s power cord
                                                                                               through the hole in
                                                                                               the middle of the
                                                                                               base.




                                   Step 3                                                      Step 4
                                   Next, align the base mount guide peg with the guide         Thread the power
                                   hole located on the base. The base will only fit onto the   cord into the guide
                                   tower fan one way. Once the base is properly aligned        on the bottom of
            A) Fan Body            on the bottom of the tower fan, insert and tighten the      the base by gently
                                   4 screws to secure the base to the tower fan.               pressing the wire
                                                                                               into the clamps.
                                                                                               Your tower fan is
                                                                                               now ready for use.




    B) Base Front   C) Base Back




         D) 4X Fan Screws




         E) Remote Control


4                                                                                                                               5
                                                                                                                                                       ■ WARNING: To reduce the risk of electric shock, ■ POLARIZED PLUG: This appliance has a
    OPERATION                                                                                                                                           REMOTE
                                                                                                                                                           DO NOTCONTROLuse this fanOPERATION
                                                                                                                                                                                      with any solid-state speed
                                                                                                                                                                                                                                                                           OPERATION
                                                                                                                                                                                                                                   polarized plug (one blade is wider than the other).
                                                                                                                                                           control and DO NOT insert finger or any object                          To reduce the risk of electric shock, this plug is
                                                                                                                                                                                                      POWER Turns Fan On/Off
     CONTROL
    WHEN      PANEL
          USING ELECTRICAL APPLIANCES, BASIC PRECAUTIONS SHOULD ALWAYS BE FOLLOWED                                                                         into grill.                                                             intended to fit in a polarized outlet only one way. If

    TO REDUCE THE RISK                                                                                                                                                                                SPEED SELECTIONthe plug does not fit fully into the outlet, reverse the
            POWER   TurnsOFFan
                             FIRE, ELECTRIC SHOCK AND INJURY TO PERSON OR PROPERTY,
                               On/Off                                                                                                                                                                 Allows four different        plug  and try
                                                                                                                                                                                                                                       speed       again. It if still does not fit, contact a
                                                                                                                                                                                                                                                selections
    INCLUDING THE FOLLOWING:                                                                                                                                                                                                       qualified electrician. DO NOT attempt to change this
                SPEED SELECTION                                                                                                                                                                       OSCILLATION
    ■ Read Allows
           all instructions   before
                   four different     using
                                  speed      this
                                        selections                           ■ This product is intended for household                                                                                                              safety feature.
                                                                                                                                                                                                      Turns oscillation On/Off. See page 6 for
      product.                                                                 use only and not for commercial or                                      USER SERVICING INSTRUCTIONS more details.
                                                                               industrial use.                                                         A. To disconnect, grasp the plug and pullWIND   it from the    wall outlet. DO   NOT unplug       by pulling the cord.
    ■ Use this fan only as described in this                                                                                                                                                                     SELECTION          Allows    for three
                 ECON          LOW          MED        HIGH■ DO NOT use outdoors.                                                                      B. Open fuse cover. Slide open the fuse access         coverwind
                                                                                                                                                                                                      different        located  on the top
                                                                                                                                                                                                                             modes.     Seeofpage
                                                                                                                                                                                                                                                the plug     towards to plug blades.
                                                                                                                                                                                                                                                         6 for
      manual. Any other use not recommend-                                                                                                                                                            more     details.
                                                                                                                                                       C. Remove the fuse by turning the fuse over          (end  over end) carefully making sure not to break the fuse. (See Fig. 2)
      ed by OSCILLATION
             the manufacturer may cause fire,
            Activates the tower fan’s oscillation motor which■ Always use on a dry, level surface.                                                     D. Risk of fire. Replace fuse only with 5A,TIMER125V fuse.Allows for automatic shutoff
      electrical shock or injury to person or                                                                                                                                                         after preset       timethe selections.
            slowly turns the tower fan from side to side. A blue                                                                                       E. Close fuse cover. Slide close the fuse access        cover toward          fan cord onSeethe page
                                                                                                                                                                                                                                                         top of the6 plug.
      property
            LED and    may
                 light will   voiddirectly
                            appear the warranty.
                                           above the button ■ DO NOT operate if the fan housing is                                                                                                    for more details.
                                                                                                                                                                         Fig. 1                      Fig. 2                        Fig. 3
                when the oscillation motor is on.
    ■ Always unplug unit before assembly,                         removed or damaged.                                                                   Prior to first-time operation, please remove the clear plastic tab at the base
                                                                                                                                                                                                                                           This remote controller complies with Part 15 of the FCC Rules.
             WIND SELECTION Activates different fan modes.                   TIMER Activates a timer that will turn the                                                                                                                    Operation is subject to the following two conditions: (1) This device
      disassembly      or  cleaning.
             A blue LED light will appear above the button to■ A loose fan        OFF after a certain amount of time.                                   of the remote and remove plastic covering from the front of the face.              may not cause harmful interference, and (2) this device must accept
                                                                             fit between the AC outlet and                                                                                                                                 any interference received, including interference that may cause
             show which mode the fan is in.                                  The blue LED lights above the timer button                                                                                                             undesired operation.
    ■ Always unplug unit when not in use,                         plug may   oncause       overheating
                                                                                 the control    panel indicate of hourly
                                                                                                                   the plug;                                1                           2                           3
             Fan modes include:                                                                                                                                                                                                     NOTE: This remote controller has been tested and found to comply
      when moving from one location to                            consult aincrements
                                                                                qualifiedthat  electrician.
                                                                                                  can be added together for                                                                                                         with the limits for a Class B digital device, pursuant to Part 15 of the
      another and before cleaning.                                           a total of 15 hours. For example: if there is a                           NOTICE:                                                                      FCC Rules. These limits are designed to provide reasonable protection
                                                                                                                                                                                                                                    against harmful interference in a residential installation. This
                                                                ■ DO NOTblue  runLEDcord     under
                                                                                         light  abovecarpeting.
                                                                                                         the 1h icon andDO above
                                                                                                                                                       1.   When you replace the fuse, DO NOT force the slide suddenly or overexert equipment togenerates,
                                                                                                                                                                                                                                                   reduce uses theandriskcanofradiate  radio frequency energy
                                                                                                                                                                                                                                                                                 damage.
             Standard Wind Evening Wind Breeze Wind                          the 4h   icon,with
                                                                                             the fan   will turn off after  5
    ■ To disconnect, grasp the plug and pull it                   NOT cover       cord            throw      rugs,   runners,                          2.
                                                                                                                                                                                                                                    and, if not installed and used in accordance with the instructions, may
                                                                                                                                                            If you experience difficulty replacing the fuse, contact a qualified electrician      tointerference
                                                                                                                                                                                                                                                      help. to radio communications. However, there
             Descriptions of the various modes are featured in               hours. The fan will turn off automatically                                                                                                             cause harmful
      from the    wall outlet.
             the MODE              DO NOT
                         EXPLANATION              unplug
                                              section  below.by   or the like.    Arrange cord away from
                                                                             only if the timer is activated.                                           3.   Risk of fire. Do not replace attachment plug. Contains a safety device  is (fuse)
                                                                                                                                                                                                                                       no guarantee
                                                                                                                                                                                                                                                  that   that
                                                                                                                                                                                                                                                         shouldinterference
                                                                                                                                                                                                                                                                     not bewillremoved.
                                                                                                                                                                                                                                                                                    not occur Discard
                                                                                                                                                                                                                                                                                                 in a particular
                                                                                                                                                                                                                                    installation. If this equipment does cause harmful interference to
      pulling on cord.                                            traffic area and where it will not be                                                     product if the attachment plug is damaged.                              radio or television reception, which can be determined by turning the
    MODE EXPLANATION
    ■ The use of attachments is not recom-
                                                                  tripped over.                                                                        4.   WARNING: To Reduce The Risk Of Fire Or Electric Shock, Do Not Use       equipment
                                                                                                                                                                                                                                        This Fan  off and
                                                                                                                                                                                                                                                       Withon, Any
                                                                                                                                                                                                                                                               the user    is encouragedSpeed
                                                                                                                                                                                                                                                                       Solid-State
                                                                                                                                                                                                                                    interference by one or more of the following measures:
                                                                                                                                                                                                                                                                                           to try to correct the
                                                                                                                                                            Control Device.
           STANDARD WIND                                                   BREEZE WIND                                                                                                                                              ■ Reorient or relocate the receiving antenna.
      mended nor sold by the manufacturer                       ■ This product employs overload protection                                             5.      1. Push
                                                                                                                                                            This    product employs overload protection (fuse). A blown fuse indicates       an overload        orbetween
                                                                                                                                                                                                                                                                     short-circuit       situation.      If
           The Standard Wind mode is simply the ECON,                      Automatically selects wind speed randomly                                                                                                                ■ Increase     the separation              the equipment    and receiver.
      and LOW,
           may MED,
                  cause andhazards.
                            HIGH speed settings                   (fuse).asAyoutripped      fuseoutdoors.
                                                                                   would find       indicates an                                            the fuse blows, unplug the product from the outlet. Replace the fuse■asConnect per the      user servicing
                                                                                                                                                                                                                                                   the equipment                instructions
                                                                                                                                                                                                                                                                    into an outlet                 (follow
                                                                                                                                                                                                                                                                                    on a circuit different from
                                                                  overload The or  short-circuit
                                                                               speeds    are detailed situation.
                                                                                                         as follows: If the                                 product marking
                                                                                                                                                                        2. Open for proper fuse rating) and check the product. If the replacement
                                                                                                                                                                                                                                        that to which the fuse
                                                                                                                                                                                                                                                             receiverblows,      a short-circuit may
                                                                                                                                                                                                                                                                       is connected.
    ■ AvoidEVENING
              contact WIND
                         with moving parts.                                                                                                                                                                                         ■ Consult theservice
                                                                                                                                                                                                                                                      dealer or anfacility
                                                                                                                                                                                                                                                                    experienced   radio/TV technician for
                                                                  fuse   trips,  unplug       the   product      from the                                   be present and the product should be discarded or returned to an authorized                                       for examination
           The air flows as an evening breeze which                                 ECON Breeze Wind                                                                                                                                    help.
           gradually  decreases   to
    ■ DO NOT operate any fan with a   a light  night breeze.
                                                                      ECON
                                                                  outlet.   Replace      the    fuse    as  per   the user
                                                                                    The wind settings will fluctuate
                                                                                                                                                        REMOTE    CONTROL BATTERY REPLACEMENT
                                                                                                                                                          and/or repair.
           The four different Evening Wind modes are                                                                                                   6. Do not operate any fan with a damaged cord or plug. Discard fan or return to an authorized service facility for
      damaged cord or plug, after a malfunc-                      servicing     instructions.
                                                                                    between      MED,If the
                                                                                                        LOW   replacement
                                                                                                               and  ECON in an
           shown below:                                                   ECON 80 second wind cycle that repeats                                            On the back
                                                                                                                                                         ■examination           of the
                                                                                                                                                                            and/or         remote, press the release button on the bottom right
                                                                                                                                                                                     repair.
      tion, or if dropped or damaged in any                       fuse   trips,  the   product        should     be                                    7. Dohand
                                                                                                                                                               not run side.
                                                                                                                                                                          cordThis
                                                                                                                                                                               under willcarpeting.
                                                                                                                                                                                           allow the Dotray    containing
                                                                                                                                                                                                          not cover  cord withthe  battery
                                                                                                                                                                                                                                throw         to be released.
                                                                                                                                                                                                                                       rugs, runners, or similar coverings. Do not route
      manner.
        ECON                                                      discarded or with        ECON being the most common
                                                                                     returned        to an authorized                                     cord   under    furniture   or  appliances.  Arrange   cord  away  from  traffic area and  where  it will
                      ECON Evening Wind                                                                                                                  ■ Release the tray by squeezing the small clip and pulling down the tab                                atnot be tripped over.
                                                                  service facility forBreeze
                                                                                    LOW               Wind
                                                                                              examination         or repair.                           8. This
    ■ DO NOT          The airthe
                 operate      flowfanremains
                                           in   at ECON
                                               the  presence                        The wind settings will fluctuate                                        theappliance
                                                                                                                                                                   bottomhas   of athe
                                                                                                                                                                                     polarized
                                                                                                                                                                                          remote  plug  (one1).
                                                                                                                                                                                                     (Fig.    blade is wider than the other). To reduce the risk of electric shock, this
            ECON                                                                    between
                                                                                                                                                          plug is intended to fit in a polarized outlet only one way. If the plug does not fit fully in the outlet, reverse the plug.
      of explosive LOW and/or     flammable fumes.              ■ DO NOT   LOWconnect        theMED,
                                                                                                   fanLOW      and ECON
                                                                                                          to any    power  in an                         ■IfReplace
                                                                                                                                                             it still doesthe
                                                                                                                                                                            notbattery
                                                                                                                                                                                fit, contactwith   1 “DL2032”
                                                                                                                                                                                                a qualified        coinDo
                                                                                                                                                                                                            electrician. cell
                                                                                                                                                                                                                           notbattery
                                                                                                                                                                                                                                 attemptand     dispose
                                                                                                                                                                                                                                           to defeat       of feature.
                                                                                                                                                                                                                                                     this safety
                            Evening Wind                                            80 second wind cycle that repeats
                                                                  sources otherwith    than     a 120V alternating                                          properly and in accordance with local law and ordinances.
                      The air flow begins at LOW, after half                               LOW being the most common
    ■ DO NOT place the fan or any parts near                      current    polarized       outlet.                                                   CLEANING
                                                                                                                                                         ■ Slide the    ANDtabSTORAGE
                                                                                                                                                                                back into position until the tray locks into the remote.
                      an hour  it will drop   down
             LOWflame, cooking or other heating      to ECON
      an open                                                                       MED Breeze Wind
                                                                                                                                                       ■■ToDO cleanNOT yourDISPOSE
                                                                                                                                                                             fan, first turnOF it OFF  and UNPLUG
                                                                                                                                                                                                  BATTERY              the unit.
                                                                                                                                                                                                                 IN FIRE,     BATTERY MAY EXPLODE
      appliances.     MED   Evening     Wind                    ■ This product The        wind settings will fluctuate
                                                                                     contains       a button battery.
                      The air flow begins at MED, after half               MED      between HIGH, MED, LOW and                                              OR LEAK.
                                                                  If swallowed,ECON  it could      cause     severe    injury                          ■ Use a soft cloth to wipe the housing. DO NOT use water or any other chemical solution or cleaner. DO NOT
                      an hour  it will drop   down
             MEDcaution is necessary when fan is     to LOW,                                 in an  80  second   wind cycle                                 Thisorproduct
                                                                                                                                                         ■soak        immersecontains
                                                                                                                                                                                 the fan in awaterbutton    battery. If swallowed, it could cause severe
                                                                                                                                                                                                       or liquid.
    ■ Extreme                                                     or death in just
                      after an additional half an hour it will                      that2repeats
                                                                                            hours.with  Seek
                                                                                                           MEDmedical
                                                                                                                 being the
      used by or near       children       and whenever                                                                                                     injury or death in just 2 hours. Seek medical attention immediately.
                      drop down     to ECON                                         most common
                                                                  attention immediately.                                                               ■ DO NOT ATTEMPT TO TAKE THE FAN APART.
      the fan is left operating and unattended.                                     HIGH Breeze Wind                                                     ■ For best performance we recommend
                          HIGH Evening Wind
                                                                                                     The wind settings will fluctuate                  ■ Store
                                                                                                                                                            using in aadry   place away
                                                                                                                                                                         Duracell      DL2032from excessive
                                                                                                                                                                                                    battery. heat and direct sunlight.
     Note: To reduce the The
                         risk ofairfire,
                                     flow   beginsshock
                                         electrical  at HIGH,  after to
                                                          and injury  half
                                                                        a person or property, do notbetween
                                                                                                     plug this product  into extension cords.
               HIGH      an hour it will drop down to MED, after                          HIGH                  HIGH, MED, LOW and
     The extension cord could   overheat. If the use of an extension cord is necessary, use a short    extension
                                                                                                    ECON     in an cord
                                                                                                                   80   that is ULwind
                                                                                                                       second      or ETLcycle
                                                                                                                                           listed to   ■ Regular cleaning will ensure optimum performance and appearance of the fan.
                         an additional half an hour it will drop
     decrease the chancedown
                          of overheating.      Do  not plug the fan
                                   to LOW, after an additional half
                                                                    into any cord connected  devices. This includes  surge protectors,
                                                                                                    that repeats with HIGH being the     multiple
     outlet adapters, andan
                          power                                                                                                                        ■ DO NOT kink the power cord when storing or while in use.
                             hourstrips.
                                      it will drop down to ECON                                     most common

6                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                          - AVERTISSEMENT : afin de réduire les risques de choc                        - FICHE POLARISÉE : cet appareil est équipé d’une fiche
                    PRENDRE SOIN DE LIRE ET DE CONSERVER                                                                                                                     électrique, NE PAS utiliser ce ventilateur avec une                           polarisée (une lame est plus large que l'autre). Afin de
                                                                                                                                                                             commande de vitesse à semi-conducteur et NE PAS                               réduire les risques de choc électrique, cette fiche ne
                PANNEAU DE CONTRÔLE CES INSTRUCTIONS                                                                                                                    UTILISATION      DE LA TÉLÉCOMMANDE
                                                                                                                                                                             introduire les doigts ou un objet quelconque dans la grille.                  peut être insérée que dans un sens dans une prise
                                                                                                                                                                                                                                 ALIMENTATION
                             ALIMENTATION Allume ou éteint le ventilateur                                                                                                                                                                                  polarisée. Si la fiche ne peut pas rentrer complètement
                                                                                                                                                                                                                                 Allume ou éteint le ventilateur
                                                                                                                                                                                                                                                           dans la prise, essayer de l'enfiler dans l'autre sens. Si
    LORSQUE DESSÉLECTEUR
                  APPAREILS           ÉLECTROMÉNAGERS SONT UTILISÉS, IL EST
                                 DE VITESSE                                                                                                                                                                                      SÉLECTEUR DE VITESSE      cela ne marche toujours pas, faites appel à un électricien
    RECOMMANDÉ DE TOUJOURS PRENDRE DES PRÉCAUTIONS DE BASE AFIN DE
               Offre quatre vitesses différentes                                                                                                                                                                                 Offre quatre vitesses différentes
                                                                                                                                                                                                                                                           qualifié. NE PAS essayer de contourner cette sécurité.

    RÉDUIRE LE RISQUE D'INCENDIE, DE CHOC ÉLECTRIQUE, DE BLESSURES ET DE                                                                                                    INSTRUCTIONS D'ENTRETIEN                OSCILLATION
                  ÉCON         FAIBLE        MOYEN
    DOMMAGES MATÉRIELS,
               OSCILLATION
                                    INCLUANT       LESFORT
                                                       PRÉCAUTIONS SUIVANTES :                                                                                              A. Pour débrancher l'appareil, saisir laActive/désactive
                                                                                                                                                                                le cordon.
                                                                                                                                                                                                                                          le mode
                                                                                                                                                                                                                      fiche et la retirer de la prised'oscillation.
                                                                                                                                                                                                                    page 6 pour plus de détails.
                                                                                                                                                                                                                                                      murale. NE PASVoir la
                                                                                                                                                                                                                                                                     débrancher l'appareil en tirant sur

    ■     S'assurer de lire     toutes
                            Active         les instructions
                                    le moteur      d'oscillation duavant
                                                                       ventilateur de   Ce sorte
                                                                                     ■ telle  produit est destiné à un usage domestique                                     B. Ouvrir le couvercle du fusible. Glissez le couvercle d'accès au fusible situé sur le dessus de la fiche vers les lames.
          d'utiliser ce produit.                                                         uniquement       et non à un usage commercial ou                                                                           SÉLECTEUR DE VENTILATION Offre
                            qu'il se met à osciller d'un côté à l'autre. Un voyant          à DEL                                                                           C. Retirer le fusible en le retournant (bout à bout) en veillant soigneusement à ne pas le briser. (Voir Fig. 2)
                                                                                                                                                                                                                    trois modes de ventilation. Voir la page 6
    ■     Ne pas utiliserbleuce s'illumine
                                  ventilateur   directement
                                                     que sous        les du boutonindustriel.
                                                                au-dessus                 lorsque le                                                                        D. Risque d'incendie. Remplacer le fusible par un fusible de 5 A, 125 V uniquement.
                            moteur d'oscillation                                                                                                                                                                    pour plus de détails.
          conditions d’utilisation          décritesestdans activé.ce                ■ NE PAS utiliser en plein air.                                                        E. Refermer le couvercle du fusible. De façon à le fermer, glisser le couvercle d'accès au fusible, situé sur le dessus de la
          manuel.MODE SÉLECTEUR DE VENTILATION ■ Toujours utiliser l'appareil sur une surface plane
                    Toute    autre     utilisation      non                                                                                                                     fiche, vers le cordon du ventilateur.
                                                                                                                                                                                                                    MINUTEUR Permet l'arrêt automatique
          recommandéeOffre   partrois
                                    le fabricant
                                          modes de peut         provoquer
                                                        ventilation                      et sèche.                                 MINUTEUR Permet l'arrêt                                       Fig. 1                          après
                                                                                                                                                                                                                                   Fig.des2 durées prédéfinies.
                                                                                                                                                                                                                                                          Fig. Voir
                                                                                                                                                                                                                                                                3 la page 6
          un incendie, un      choc électrique,
                           SÉLECTEUR                       des blessures
                                              DE VENTILATION             Offre différents
                                                                                     ■ NE  modes
                                                                                              PASde    ventilation.
                                                                                                    utiliser  le ventilateur siautomatique.
                                                                                                                                      son boitierOna augmente
                                                                                                                                                        été        la                                                            pour plus de détails.
          ou des dommages  Un voyantmatériels,
                                          DEL bleuce       qui pourrait
                                                      s'illumine    directement au-dessusretiréduou
                                                                                                  bouton  pour
                                                                                                      est endommagé.               durée de fonctionnement de 1
          annuler la garantie.
                           indiquer le mode de                                                                                     heure chaque fois qu'on              Avant la première utilisation, retirer la languette en plastique transparent à     Cette télécommande est conforme à la section 15 de la réglementation de la
                                                                                     ■ Si la fiche est mal ajustée à la prise d'alimenta-                                                                                                                        FCC. L'utilisation est assujettie aux deux conditions suivantes : (1) cet
                           ventilationl'appareil
          Toujours débrancher             activé. Modes avantde de                                                                 appuie sur la touche. Les            la base de la télécommande et enlever la pellicule en plastique à l'avant.               appareil ne peut pas causer d'interférence nocive et (2) cet appareil doit
    ■
                           ventilation    disponibles                                    tion   c.a.,
                                                                       Ventilation Vent du soir Brise cela  peut    entrainer     une    surchauffe de
          procéder à son      assemblage,           son : démontage          ou
                                                                        standard         la fiche; consulter un électricien
                                                                                                                                   voyants à DEL permettent de
                                                                                                                                        qualifié   le casmaximum
                                                                                                                                                                                                                                                                 accepter toute interférence reçue, y compris les interférences pouvant
          son nettoyage.                                                                                                           cumuler une durée                        AVIS :                                                                               entraîner un fonctionnement indésirable.
                           Les divers modes sont décrits dans la section EXPLICATION     échéant. DES MODES                                                               1 1. Lorsque le fusible est2remplacé, NE PAS forcer     3 le mouvement de glissement
                                                                                                                                                                                                                                                           REMARQUE : cette télécommande a été testée et reconnue conforme aux
                                                                                                                                                                                                                                                                          ni pour
                                                                                                                                                                                                                                                                                exercer
                           ci-dessous.
          Toujours débrancher           l'appareil quand il n'est
                                                                                                                                   de 15 heures.                                                                                                                 limitations           appareilsune   pression
                                                                                                                                                                                                                                                                                                  numériques         excessive,
                                                                                                                                                                                                                                                                                                               de classe    B, en vertu de la section
                                                                                     ■ NE PAS passer le cordon sous un tapis. NE PAS
    ■
                                                                                                                                                                                  afin de réduire le risque de dommages.                                         15 de la réglementation de la FCC. Ces limites sont destinées à fournir
          pas utilisé, si vous le déplacez d'un endroit à un                             couvrir le cordon d'alimentation avec un tapis                                     2. Si vous éprouvez des difficultés à remplacer le fusible, faites appel à unune          protection raisonnable contre les interférences dangereuses lors
                                                                                                                                                                                                                                                                     électricien          qualifié.Cet équipement produit, utilise et peut
          autre,EXPLICATION
                  et avant de leDES          MODES
                                       nettoyer.                                         ou un article semblable. Ne pas placer le                                          3. Risque d'incendie. Ne pas remplacer la fiche de branchement. Elle contient
                                                                                                                                                                                                                                                                 d'une  installation résidentielle.
                                                                                                                                                                                                                                                                 rayonnerunde dispositif            de sécurité
                                                                                                                                                                                                                                                                                 l'énergie en radiofréquence     et, s'il(fusible)       quiet utilisé
                                                                                                                                                                                                                                                                                                                          n'est pas installé
    ■     Pour le débrancher,
                        Ventilation  saisirstandard
                                               la fiche et la retirer de                                  Brise
                                                                                         cordon d'alimentation          à un endroit où l'on                                      ne doit pas être retiré. Jeter le produit si la fiche est endommagée. conformément                  aux directives, il peut causer une interférence nuisible
                                                                                                                                                                                                                                                                 dans les communications radio. En revanche, il n'y a aucune garantie que
          la prise murale.
                        Le modeNE de PAS     débrancher
                                         ventilation   standard l'appareil
                                                                     regroupe les                         Sélectionne
                                                                                         pourrait le piétiner       ou oùautomatiquement
                                                                                                                              il pourrait faire la vitesse de               4. AVERTISSEMENT : afin de réduire les risques d'incendie ou de choc électrique,                    ne pas
                                                                                                                                                                                                                                                                 des interférences           utiliser ce
                                                                                                                                                                                                                                                                                        ne surviendront    pas ventilateur
                                                                                                                                                                                                                                                                                                               dans une installationavecparticulière.
          en tirant surréglages
                          le cordon.de vitesse ÉCON, FAIBLE, MOYEN et FORTtrébucher quelqu'un.            ventilation de manière aléatoire comme si vous étiez                    une commande de vitesse à semi-conducteur.                                     Si ce matériel cause une interférence nuisible à la réception
                                                                                                          dehors. Les vitesses possibles sont comme suit :                                                                                                       radiophonique ou télévisuelle, vérifiable en allumant puis en éteignant
    ■     Le fabricantVent
                         ne recommande
                                du soir              pas l’utilisation               ■ Ce produit est doté d'une protection contre les                                      5. Ce produit est doté d'une protection contre les surcharges (fusible). Sil'appareil, le fusible          est grillé,
                                                                                                                                                                                                                                                                              l'utilisateur              cela indique
                                                                                                                                                                                                                                                                                             est prié d'essayer                 une
                                                                                                                                                                                                                                                                                                                de corriger l'interférence   en
          d’accessoires Le flux   d'air est
                            et n'en      vendunepas,
                                                   brisecardu soir  qui faiblit
                                                               ceux-ci                                                                                                            surcharge        ou un court-circuit. Dans ce cas, débrancher le produit de    prenant
                                                                                                                                                                                                                                                                la   prise l'uneélectrique.
                                                                                                                                                                                                                                                                                   ou l'autre des mesures    suivantesle: fusible
                                                                                                                                                                                                                                                                                                     Remplacer
                                                                                         surcharges (fusible). SiBrise   le fusible
                                                                                                                                 ÉCONest déclenché,                          1. Pousser                                                                    - Réorienter ou déplacer l'antenne de réception.
                        progressivement
          peuvent entraîner        des risques.pour devenir une brise légère de cela indique une surcharge             Les réglages
                                                                                                                                 ou undecourt-circuit.
                                                                                                                                           ventilation varient de                 selon les instructions d'entretien (respectez les spécifications inscrites         sur l'appareil pour obtenir un calibre de
                                                                                                                                                                                                                                                           - Éloigner davantage l'appareil du récepteur.
                        nuit. Les quatre modes de vent du soir sont décrits                                                                                                       fusible approprié) et vérifier l'appareil. Si le fusible de remplacement          estl'appareil
                                                                                                                                                                                                                                                                          grillé,dans   il se
    ■     Éviter tout contact avec des pièces mobiles.                                   Dans ce cas, débrancher       MOYEN      à FAIBLEdepuis
                                                                                                                            le produit          la ÉCON
                                                                                                                                                    priseselon un                                                                                          - Brancher                       une peut
                                                                                                                                                                                                                                                                                                 prise dequ'un      court-circuit
                                                                                                                                                                                                                                                                                                           courant dans    un circuit différent de
                        ci-dessous :                                                                                                                                              se soit2. Ouvrir
                                                                                                                                                                                             produit; se débarrasser de l'appareil ou bien le retourner un centre           debranché
                                                                                                                                                                                                                                                                                   service       agréé à des fins
    ■     NE PAS faire fonctionner le ventilateur si son                                 électrique. Remplacer cycle           de 80 secondes
                                                                                                                       le fusible      selon lesqui se répète, le                                                                                                celui où est              le récepteur.
                                   Vent du soir ÉCON                                     instructions d'entretien.     modeSi leÉCON    étantde
                                                                                                                                   fusible    le plus fréquent                    d'inspection ou de réparation.                                           - Consulter le revendeur ou un technicien expérimenté en radio/télévision
          cordon ou sa ficheLesont           endommagés, après
                                       flux d'air se maintient au niveau ÉCON                                                                                                                                                                                    pour obtenir de l'aide.
          une défaillance, s'il est tombé par terre ou a été                             remplacement         se  déclenche,
                                                                                                                       Brise      se
                                                                                                                                 FAIBLEdébarrasser      de              REMPLACEMENT         DE LA PILE
                                                                                                                                                                          6. Ne pas faire fonctionner      DE LA TÉLÉCOMMANDE
                                                                                                                                                                                                      le ventilateur si son cordon ou sa fiche sont endommagés. Se débarasser du ventilateur
                                                                                         l'appareil    ou  bien   le retourner
                                                                                                                       Les réglages  à  un  centre
                                                                                                                                        de ventilationdevarient de               ou bien le retourner à un centre de service agréé à des fins d'inspection ou de réparation.
          endommagé de quelque                 manière
                                   Vent du soir FAIBLE       que    ce  soit.                                                                                           - Appuyer sur le bouton de dégagement au coin inférieur droit, à l’arrière de la télécommande. Cela permettra de
                                                                                         service   agréé    à
                                                                                                         FAIBLEdes     MOYEN
                                                                                                                    fins          à FAIBLE puis
                                                                                                                          d'inspection       ou    ÉCON, selon un
                                                                                                                                                   de                       7. Ne pas passer le cordon sous un tapis. Ne pas couvrir le cordon d'alimentation avec un tapis ou un article
    ■                              Le  flux  d'air
          NE PAS faire fonctionner le ventilateur encommence       au  niveau   FAIBLE,                                                                                 dégagersemblable.
                                                                                                                                                                                    le petit plateau   contenant la pile.
                                                                                                                                                                                               Ne pas faire passer le cordon sous des meubles ou des appareils ménagers. Ne pas placer le cordon
                                                                                                                       cycle de 80 secondes qui se répète, le
                      FAIBLE puisou       passe   à ÉCON après       une demi-heure réparation.                                                                         - Dégager
          présence d'explosifs               de vapeurs        inflamma-                                               mode FAIBLE étant le plus fréquent                        d'alimentation à un endroit oùsur
                                                                                                                                                                                      le  plateau  en appuyant       l'onla pourrait
                                                                                                                                                                                                                            petite tige   et en tirant
                                                                                                                                                                                                                                      le piétiner  ou oùvers  le bas faire
                                                                                                                                                                                                                                                         il pourrait  la languette
                                                                                                                                                                                                                                                                           trébucherauquelqu'un.
                                                                                                                                                                                                                                                                                        bas de la télécom-
          bles.                                                                      ■  NE    PAS   brancher     le ventilateur      à une source                       mande     (Fig.  1).
                                   Vent du soir MOYEN                                                                                                                       8. Cet appareil est équipé d'une fiche polarisée (une lame est plus large que l'autre). Afin de réduire les risques de
                                                                                         d'alimentation       autre   qu’une
                                                                                                                       Brise      prise
                                                                                                                                 MOYENNE  polarisée de                  - Remplacer      la pile parcette
                                                                                                                                                                                                     1 pilefiche
                                                                                                                                                                                                              bouton   « DL2032       » etque
                                                                                                                                                                                                                                           la mettre
    ■     NE PAS placer le ventilateur              ou ses pièces
                                   Le flux d'air commence                 à MOYEN,
                                                                  au niveau                                                                                                      choc électrique,                ne peut    être insérée       dans unausensrebut
                                                                                                                                                                                                                                                               dansdeune
                                                                                                                                                                                                                                                                       manière   responsable,
                                                                                                                                                                                                                                                                         prise polarisée.        conformément
                                                                                                                                                                                                                                                                                          Si la fiche ne peut à
          proximité d'une flamme              nue, d'une cuisson en                      courant    alternatif
                                                                                                         MOYEN
                                                                                                                  de  120
                                                                                                                       Les    volts.
                                                                                                                             réglages   de ventilation varient de       la réglementation       en vigueur. dans la prise, essayer de l'enfiler dans l'autre sens. Si cela ne marche toujours pas,
                      MOYEN puis passe à FAIBLE après une                                                                                                                        pas rentrer complètement
                                                                                                                       FORT à MOYEN, FAIBLE puis ÉCON,
                                                                                     ■ Ce produit contient une pile bouton.
          cours ou d'appareils          de   chauffage.
                                   demi-heure, puis à ÉCON après une autre                                                                                              - Glisserfaire
                                                                                                                                                                                   la languette
                                                                                                                                                                                        appel à unpour   la remettre
                                                                                                                                                                                                    électricien          enNe
                                                                                                                                                                                                                 qualifié.   place   de sortedeque
                                                                                                                                                                                                                                 pas essayer         le plateau
                                                                                                                                                                                                                                                 contourner       sesécurité.
                                                                                                                                                                                                                                                               cette  verrouille dans la télécommande.
                                                                                                                       selon un cycle de 80 secondes qui se
    ■                               d'une prudence extrême en ■ En cas d’ingestion, celle-ci
          Il faut faire preuvedemi-heure                                                                                        pourrait provoquer
                                                                                                                       répète, le mode MOYEN étant le plus              - NE PAS JETER LA PILE DANS LE FEU, CAR ELLE POURRAIT EXPLOSER OU FUIR.
                                                                                                                                                                             NETTOYAGE ET ENTREPOSAGE
          cas d'utilisation duVent   ventilateur
                                           du soir FORT par   des     enfants            des   blessures    graves    ou
                                                                                                                       fréquent en moins de 2
                                                                                                                           la   mort                                    - Ce produit contient une pile bouton. En cas d’ingestion, celle-ci pourrait provoquer des blessures graves ou la
                                                                                                                                                                             - Pour nettoyer le ventilateur, L'ÉTEINDRE d'abord puis LE DÉBRANCHER.
          ou à proximité d’eux,    Le fluxet d'air
                                              chaque
                                                   commence       au niveau FORT, heures. Le cas échéant,
                                                           fois que                                                       consulter un médecin
                                                                                                                       Brise FORTE                                      mort en moins de 2 heures. Le cas échéant, consulter un médecin immédiatement.
                                                                                                                                                                             - Utiliser un chiffon doux pour nettoyer le boitier. NE PAS utiliser de l'eau, ou un nettoyant ou une solution de type
                                                                                         immédiatement.                                                                 - Pour assurer     uneNEperformance
          l'appareil est en marche puis passe sans    surveillance.
                                                 à MOYEN      après une                                                Les réglages de ventilation varient de                    chimique.        PAS tremper optimale,
                                                                                                                                                                                                                 ou immerger  il est recommandé
                                                                                                                                                                                                                                  le ventilateur  dansd'utiliser unedans
                                                                                                                                                                                                                                                       de l'eau ou     pileunDuracell
                                                                                                                                                                                                                                                                              liquide.DL2032.
                                   demi-heure, puis à FAIBLE après une autre
                      pas brancher ce produit dans une rallonge, afin de réduire le risque FORT
        Remarque : ne FORT                                                                    d'incendie, FORT
                                                                                                          de chocà MOYEN,   FAIBLE
                                                                                                                   électrique,      puis ÉCON,
                                                                                                                               de blessures   et                            - NE PAS ESSAYER DE DÉMONTER LE VENTILATEUR.
                              demi-heure, et enfin à ÉCON après une                                       selon  un cycle de 80 secondes    qui se
         de dommages matériels. En effet, la rallonge pourrait surchauffer. Si l'utilisation d'une rallonge  s'avère nécessaire,  utiliser une                              - Entreposer l'appareil dans un endroit sec, à l'abri du soleil ou d'une source de chaleur excessive.
                              demi-heure supplémentaire                                                   répète, le mode FORT
          rallonge courte homologuée UL ou ETL pour réduire les risques de surchauffe. Ne pas brancher       le ventilateur sur unétant  le plus
                                                                                                                                   appareil                                 - Le nettoyage régulier du ventilateur lui assurera une performance et une apparence optimales.
                                                                                                          fréquent
                                 connecté à une rallonge. Cela inclut les parasurtenseurs et les multiprises.                                                               - NE PAS plier le cordon d'alimentation lorsque l'appareil est utilisé ou rangé.
8                                                                                                                                                                                                                                                                                                                                                        9
     ASSEMBLAGE                                                                                                          ASSEMBLAGE

           LISTE DES PIÈCES          Étape 1                                                      Étape 2
                                     La base du ventilateur est composée de deux pièces           Maintenant
                                     (le HAUT DE LA BASE et le BAS DE LA BASE). Il                que la base est
                                     faut connecter la base avant de la fixer au ventilateur.     connectée, mettre
                                     Aligner les chevilles en plastique du HAUT DE LA             le ventilateur à
                                     BASE avec les trous du BAS DE LA BASE, puis les              l'envers et enfiler
                                     insérer jusqu'à                                              son cordon
                                     ce que les                                                   d'alimentation par
                                     deux pièces                                                  le trou au centre de
                                     s'enclenchent                                                la base.
                                     l’une dans
                                     l’autre.




                                     Étape 3                                                      Étape 4
                                     Aligner ensuite la cheville de guidage du support de         Faire passer
                                     base avec le trou de guidage situé sur la base. La base      le cordon
                                     ne peut s'insérer dans le ventilateur que d'une seule        d'alimentation
      A) Boitier du ventilateur      façon. Une fois la base correctement alignée avec le         par le guide au
                                     bas du ventilateur, insérer et serrer les 4 vis pour fixer   bas de la base
                                     la base au ventilateur.                                      en enfonçant
                                                                                                  délicatement le fil
                                                                                                  dans les agrafes.




      B) Partie        C) Partie
     avantde la     arrièrede la
        base             base



         D) 4 vis du boitier




         F) Télécommande


10                                                                                                                                    11
                                                                                                                                                      - AVERTISSEMENT : afin de réduire les risques de choc                                  - FICHE POLARISÉE : cet appareil est équipé d’une fiche
     FONCTIONNEMENT                                                                                                                                    UTILISATION      DE LA
                                                                                                                                                         électrique, NE PAS      TÉLÉCOMMANDE
                                                                                                                                                                            utiliser ce ventilateur avec une
                                                                                                                                                                                                                                                                 FONCTIONNEMENT
                                                                                                                                                                                                                                                 polarisée (une lame est plus large que l'autre). Afin de
                                                                                                                                                         commande de vitesse à semi-conducteur   ALIMENTATION
                                                                                                                                                                                                    et NE PAS                 réduire les risques de choc électrique, cette fiche ne
     PANNEAU DE CONTRÔLE                                                                                                                                                                         Allume
                                                                                                                                                         introduire les doigts ou un objet quelconque    ou laéteint
                                                                                                                                                                                                       dans     grille.le ventilateur
                                                                                                                                                                                                                              peut être insérée que dans un sens dans une prise
     LORSQUE   DES APPAREILS
          ALIMENTATION            Allume ÉLECTROMÉNAGERS
                                          ou éteint le ventilateur SONT UTILISÉS, IL EST                                                                                                                     SÉLECTEUR DE VITESSE     polarisée. Si la fiche ne peut pas rentrer complètement
     RECOMMANDÉ
          SÉLECTEUR    DE DE TOUJOURS
                                 VITESSE PRENDRE DES PRÉCAUTIONS DE BASE AFIN DE
                                                                                                                                                                                                             Offre quatre vitesses différentes
                                                                                                                                                                                                                                      dans la prise, essayer de l'enfiler dans l'autre sens. Si
                                                                                                                                                                                                                                                 cela ne marche toujours pas, faites appel à un électricien
     RÉDUIRE
          OffreLE  RISQUE
                quatre           D'INCENDIE, DE CHOC ÉLECTRIQUE, DE BLESSURES ET DE
                       vitesses différentes                                                                                                                                                      OSCILLATION
                                                                                                                                                                                                                              qualifié. NE PAS essayer de contourner cette sécurité.
                                                                                                                                                                                                 Active/désactive le mode d'oscillation. Voir la
     DOMMAGES MATÉRIELS, INCLUANT LES PRÉCAUTIONS SUIVANTES :                                                                                          INSTRUCTIONS D'ENTRETIEN page 6 pour plus de détails.
        S'assurerÉCON de lire toutesFAIBLE les instructions
                                                    MOYEN avant        FORT ■ Ce produit est destiné à un usage domestique                             A. Pour débrancher l'appareil, saisir la fiche et la retirer de
                                                                                                                                                                                                                    DElaVENTILATION
                                                                                                                                                                                                                          prise murale. NE PASOffredébrancher l'appareil en tirant sur
      ■

        d'utiliser ce produit.                                                   uniquement et non à un usage commercial ou                                                                      SÉLECTEUR
                 OSCILLATION                                                                                                                               le cordon.                            trois modes de ventilation. Voir la page 6
      ■ Ne pas utiliser ce ventilateur que sous les                              industriel.
                 Active le moteur d'oscillation du ventilateur de telle sorte                                                                          B. Ouvrir le couvercle du fusible. Glissezpour
                                                                                                                                                                                                  le couvercle
                                                                                                                                                                                                       plus ded'accès
                                                                                                                                                                                                                 détails.au fusible situé sur le dessus de la fiche vers les lames.
        conditions       d’utilisation     décrites    dans    ce
                 qu'il se met à osciller d'un côté à l'autre. Un voyant à DEL ■ NE PAS utiliser en plein air.
                                                                                                                                                       C. Retirer le fusible en le retournant (bout à bout) en veillant soigneusement à ne pas le briser. (Voir Fig. 2)
        manuel.  bleuToute     autre
                       s'illumine      utilisationau-dessus
                                    directement       non du bouton lorsque   ■ Toujours
                                                                                   le        utiliser l'appareil sur une surface plane                 D. Risque d'incendie. Remplacer le fusibleMINUTEUR
                                                                                                                                                                                                    par un fusiblePermet
                                                                                                                                                                                                                    de 5 A, l'arrêt automatique
                                                                                                                                                                                                                             125 V uniquement.
        recommandée            par le fabricant
                 moteur d'oscillation      est activé.peut provoquer             et sèche.                                                                                                       aprèsàdes
                                                                                                                                                       E. Refermer le couvercle du fusible. De façon         duréesglisser
                                                                                                                                                                                                         le fermer,   prédéfinies.    Voir lad'accès
                                                                                                                                                                                                                             le couvercle      page au
                                                                                                                                                                                                                                                     6 fusible, situé sur le dessus de la
        un incendie, un choc électrique, des blessures                                                                                                     fiche, vers le cordon du ventilateur. pour plus de détails.
      MODE       SÉLECTEUR DE VENTILATION
        ou des dommages matériels, ce qui pourrait
                                                                              ■ NE PAS utiliser le ventilateur si son boitier a été

                 Offre trois modes de ventilation                                retiré ou est endommagé.
        annuler la garantie.                                                                                      MINUTEUR Permet l'arrêt             Avant la premièreFig.      1 retirer la languetteFig.
                                                                                                                                                                          utilisation,                       2
                                                                                                                                                                                                        en plastique transparent àFig. Cette
                                                                                                                                                                                                                                        3 télécommande est conforme à la section 15 de la réglementation de la
                SÉLECTEUR DE VENTILATION Offre différents modes               ■ Sidelaventilation.
                                                                                       fiche est mal ajustéeautomatique.
                                                                                                                    à la prise d'alimenta-                                                                                                  FCC. L'utilisation est assujettie aux deux conditions suivantes : (1) cet
      ■ Toujours débrancher l'appareil avant de
                                                                                                                                   On augmente la     la base de la télécommande et enlever la pellicule en plastique à l'avant.            appareil ne peut pas causer d'interférence nocive et (2) cet appareil doit
                Un voyant DEL bleu s'illumine directement au-dessus dution             c.a.,
                                                                                  bouton     cela peut entrainer
                                                                                           pour                   durée  une
                                                                                                                          de   surchauffe dede 1
                                                                                                                              fonctionnement                                                                                             accepter toute interférence reçue, y compris les interférences pouvant
        procéder à son assemblage, son démontage ou                              la fiche; consulter un électricien          qualifié   le cas
                indiquer le mode de                                                                               heure chaque     fois qu'on                                                                                            entraîner un fonctionnement indésirable.
        son nettoyage.                                                           échéant.                                                                1                           2                      3                       REMARQUE : cette télécommande a été testée et reconnue conforme aux
                ventilation activé. Modes de                                                                      appuie sur la touche. Les
      ■ Toujours     débrancher        l'appareil    quand      il n'est Vent■duNE
                                                         Ventilation               soir Brise                                                                                                                                            limitations pour appareils numériques de classe B, en vertu de la section
                ventilation    disponibles    :                                       PAS passer le cordon voyants sous unà DEL     permettent
                                                                                                                               tapis.  NE PAS de                                                                                         15 de la réglementation de la FCC. Ces limites sont destinées à fournir
        pas utilisé, si vous le déplacez d'unstandard       endroit à un         couvrir                          cumuler une
                                                                                           le cordon d'alimentation           avecdurée  maximum
                                                                                                                                     un tapis         AVIS :                                                                             une protection raisonnable contre les interférences dangereuses lors
                Les  divers   modes
        autre, et avant de le nettoyer.sont  décrits  dans  la section  EXPLICATION   DES MODES                                                                                                                                          d'une installation résidentielle. Cet équipement produit, utilise et peut
                                                                                 ou   un  article semblable.      de
                                                                                                                  Ne  15pas
                                                                                                                         heures.
                                                                                                                             placer   le              1. Lorsque le fusible est remplacé, NE PAS forcer le mouvement de glissement       rayonnernideexercer
                                                                                                                                                                                                                                                       l'énergie enune     pression
                                                                                                                                                                                                                                                                      radiofréquence  et, s'ilexcessive,
                                                                                                                                                                                                                                                                                               n'est pas installé et utilisé
                ci-dessous.
      ■ Pour le débrancher, saisir la fiche et la retirer de                     cordon d'alimentation à un endroit où l'on                                afin de réduire le risque de dommages.                                        conformément aux directives, il peut causer une interférence nuisible
                                                                                                                                                                                                                                         dans les communications radio. En revanche, il n'y a aucune garantie que
        la prise murale. NE PAS débrancher l'appareil                            pourrait le piétiner ou où il pourrait faire                         2. Si vous éprouvez des difficultés à remplacer le fusible, faites appel à undesélectricien
                                                                                                                                                                                                                                              interférences nequalifié.
                                                                                                                                                                                                                                                                 surviendront pas dans une installation particulière.
     EXPLICATION
        en tirant surDES         MODES
                            le cordon.                                           trébucher quelqu'un.                                                 3. Risque d'incendie. Ne pas remplacer la fiche de branchement. Elle contient      Si ce matériel  cause une interférence
                                                                                                                                                                                                                                                 un dispositif                     nuisible à(fusible)
                                                                                                                                                                                                                                                                         de sécurité            la réception qui
                                                                                                                                                                                                                                         radiophonique ou télévisuelle, vérifiable en allumant puis en éteignant
             Ventilation
      ■ Le fabricant            standard pas l’utilisation
                           ne recommande                                                   Brise                                                           ne doit pas être retiré. Jeter le produit si la fiche est endommagée. l'appareil, l'utilisateur est prié d'essayer de corriger l'interférence en
                                                                              ■ Ce produit est doté d'une protection contre les
             Le  mode     de  ventilation   standard
        d’accessoires et n'en vend pas, car ceux-ci    regroupe    les                     Sélectionne automatiquement la vitesse de                  4. AVERTISSEMENT                                                                   prenant l'une
                                                                                                                                                                              : afin de réduire les risques d'incendie ou de choc électrique,        neoupas l'autreutiliser
                                                                                                                                                                                                                                                                     des mesures
                                                                                                                                                                                                                                                                               cesuivantes
                                                                                                                                                                                                                                                                                    ventilateur:          avec
                                                                                 surcharges (fusible). Si le fusible est déclenché,
             réglages
        peuvent          de vitesse
                     entraîner      desÉCON,    FAIBLE, MOYEN et FORT
                                          risques.                                         ventilation de manière aléatoire comme si vous étiez             1. Pousser
                                                                                                                                                           une commande de vitesse à semi-conducteur.
                                                                                                                                                                                                                                    - Réorienter ou déplacer l'antenne de réception.
                                                                                 cela indique une surcharge ou un court-circuit.                                                                                                    - Éloigner davantage l'appareil du récepteur.
                                                                                           dehors. Les vitesses possibles sont comme suit :
             Vent
      ■ Éviter   toutducontact
                            soir avec des pièces mobiles.                        Dans ce cas, débrancher le produit de la prise                       5. Ce produit est doté d'une protection contre les surcharges (fusible). -SiBrancher
                                                                                                                                                                                                                                         le fusible
                                                                                                                                                                                                                                                l'appareilest
                                                                                                                                                                                                                                                           dans grillé,
                                                                                                                                                                                                                                                                  une prise decela  indique
                                                                                                                                                                                                                                                                                courant              unedifférent de
                                                                                                                                                                                                                                                                                        dans un circuit
             Le flux d'air est une brise du soir qui faiblit                     électrique. Remplacer BriseleÉCONfusible selon les                        surcharge2. Ouvrir
                                                                                                                                                                        ou un court-circuit. Dans ce cas, débrancher le produit de lacelui prise
                                                                                                                                                                                                                                               où estélectrique.          Remplacer le fusible
                                                                                                                                                                                                                                                      branché le récepteur.
      ■ NE PAS faire fonctionner le ventilateur si son
             progressivement pour devenir une brise légère de                                                                                                                                                                       - Consulter le revendeur ou un technicien expérimenté en radio/télévision
        cordon ou sa fiche sont endommagés, après                                instructions d'entretien.        Si ledefusible
                                                                                                       Les réglages                de varient de
                                                                                                                           ventilation                     selon les instructions d'entretien (respectez les spécifications inscrites       surobtenir
                                                                                                                                                                                                                                         pour      l'appareil
                                                                                                                                                                                                                                                        de l'aide. pour obtenir un calibre de
             nuit. Les quatre modes de vent du soir sont décrits
        une défaillance, s'il est tombé par terre ou a été                       remplacement seMOYEN    déclenche,
                                                                                                                 à FAIBLEse débarrasser
                                                                                                                             puis ÉCON selon deun     REMPLACEMENT
                                                                                                                                                        fusible approprié)DEet LA PILEl'appareil.
                                                                                                                                                                               vérifier DE LA TÉLÉCOMMANDE
                                                                                                                                                                                                  Si le fusible de remplacement est grillé, il se peut qu'un court-circuit
             ci-dessous :                                                        l'appareil   ou  bien   le
                                                                                                       cycle retourner
                                                                                                              de 80        à
                                                                                                                     secondes un  centre
                                                                                                                                  qui se   de
                                                                                                                                         répète, le        se soit sur
                                                                                                                                                                   produit;      se débarrasser    de l'appareil  ou inférieur
                                                                                                                                                                                                                      bien le retourner      un centrededelaservice  agréé à desCela
                                                                                                                                                                                                                                                                                   finspermettra de
        endommagé de quelque manière que ce soit.                                                                                                     - Appuyer          le bouton      de dégagement       au coin              droit, à l’arrière          télécommande.
                        Vent du soir ÉCON                                        service   agréé   à   mode
                                                                                                     des   finsÉCON    étant le plus
                                                                                                                 d'inspection      ou fréquent
                                                                                                                                        de                 d'inspection      ou  de  réparation.
      ■ NE PAS faire fonctionner le ventilateur en                                                                                                    dégager le petit plateau contenant la pile.
                        Le flux d'air se maintient au niveau ÉCON                réparation.
        présence d'explosifs ou de vapeurs inflamma-                                                   Brise FAIBLE                                   -6.Dégager
                                                                                                                                                          Ne pas faire     fonctionner
                                                                                                                                                                   le plateau             le ventilateur
                                                                                                                                                                                    en appuyant     sur lasipetite
                                                                                                                                                                                                             son cordon
                                                                                                                                                                                                                   tige etouensatirant
                                                                                                                                                                                                                                  fichevers
                                                                                                                                                                                                                                         sontleendommagés.
                                                                                                                                                                                                                                                 bas la languetteSe débarasser
                                                                                                                                                                                                                                                                      au bas dedula ventilateur
                                                                                                                                                                                                                                                                                      télécom-
        bles.                                                                 ■ NE PAS brancherLes      le ventilateur      à une source
                                                                                                            réglages de ventilation     varient de    mandeou bien
                                                                                                                                                                (Fig.le1).retourner à un centre de service agréé à des fins d'inspection ou de réparation.
                        Vent du soir FAIBLE
      ■ NE PAS placer         le  ventilateur     ou   ses pièces
                        Le flux d'air commence au niveau FAIBLE,      à          d'alimentation
                                                                                         FAIBLE      autre
                                                                                                       MOYEN  qu’une
                                                                                                                 à FAIBLEprise
                                                                                                                             puispolarisée
                                                                                                                                  ÉCON, selonde un    -7.Remplacer
                                                                                                                                                          Ne pas passer      le cordon
                                                                                                                                                                       la pile           sousbouton
                                                                                                                                                                                 par 1 pile    un tapis.« Ne  pas couvrir
                                                                                                                                                                                                          DL2032     » et lalemettre
                                                                                                                                                                                                                              cordonau  d'alimentation     avec unresponsable,
                                                                                                                                                                                                                                            rebut de manière         tapis ou un conformément
                                                                                                                                                                                                                                                                                   article          à
        proximité                                                                courant    alternatif   de
                                                                                                       cycle  120
                                                                                                              de 80 volts.
                                                                                                                     secondes     qui se répète, le        semblable.       Ne  pas
                                                                                                                                                      la réglementation en vigueur.  faire passer  le cordon   sous  des meubles     ou  des  appareils  ménagers.     Ne  pas  placer  le cordon
           FAIBLE d'une          flamme
                        puis passe    à ÉCON nue,  d'une
                                                 après  une cuisson
                                                            demi-heure  en
        cours ou d'appareils de chauffage.                                    ■  Ce   produit  contientmodeune FAIBLE
                                                                                                                  pile   étant le plus fréquent
                                                                                                                        bouton.                            d'alimentation
                                                                                                                                                      - Glisser  la languette   à unpour
                                                                                                                                                                                       endroit  où l'on pourrait
                                                                                                                                                                                           la remettre   en placeledepiétiner
                                                                                                                                                                                                                       sorte queou où   il pourraitsefaire
                                                                                                                                                                                                                                     le plateau             trébucher
                                                                                                                                                                                                                                                      verrouille   dansquelqu'un.
                                                                                                                                                                                                                                                                         la télécommande.
                        Vent du soir MOYEN
      ■ Il faut faire preuve d'une prudence extrême en                        ■ En cas d’ingestion,       celle-ci
                                                                                                       Brise         pourrait provoquer
                                                                                                                MOYENNE                               -8.NE
                                                                                                                                                          CetPAS
                                                                                                                                                              appareil
                                                                                                                                                                  JETERestLAéquipé       d'une LE
                                                                                                                                                                                 PILE DANS      fiche  polarisée
                                                                                                                                                                                                    FEU,  CAR ELLE(unePOURRAIT
                                                                                                                                                                                                                        lame est plus     large queOU
                                                                                                                                                                                                                                      EXPLOSER        l'autre).
                                                                                                                                                                                                                                                         FUIR. Afin de réduire les risques de
                        Le flux du
        cas d'utilisation        d'airventilateur
                                       commence au   parniveau     MOYEN,
                                                           des enfants           des blessures graves         ou la mort
                                                                                                       Les réglages          en moinsvarient
                                                                                                                       de ventilation     de 2de      - Cechoc   électrique,
                                                                                                                                                            produit    contientcetteunefiche   ne peut être
                                                                                                                                                                                          pile bouton.        insérée
                                                                                                                                                                                                         En cas        que danscelle-ci
                                                                                                                                                                                                                 d’ingestion,      un senspourrait
                                                                                                                                                                                                                                              dans une   prise polarisée.
                                                                                                                                                                                                                                                      provoquer             Si la fiche
                                                                                                                                                                                                                                                                    des blessures        ne peut
                                                                                                                                                                                                                                                                                     graves   ou la
                        puis passe    à FAIBLE    aprèsfois
                                                         une que                         MOYEN                                                             pas  rentrer     complètement      dans  la prise, essayer  de  l'enfiler  dans   l'autre sens.   Si cela ne marche    toujours   pas,
        ouMOYEN
             à proximité       d’eux,    et chaque                               heures.    Le cas échéant,      consulter
                                                                                                       FORT à MOYEN,           un médecin
                                                                                                                           FAIBLE   puis ÉCON,        mort en moins de 2 heures. Le cas échéant, consulter un médecin immédiatement.
                        demi-heure, puis à ÉCON après une autre                  immédiatement. selon un cycle de 80 secondes qui se                       faire appel à un électricien qualifié. Ne pas essayer de contourner cette sécurité.
        l'appareil est       en marche sans surveillance.                                                                                             - Pour assurer une performance optimale, il est recommandé d'utiliser une pile Duracell DL2032.
                         demi-heure                                                                 répète, le mode MOYEN étant le plus
          Remarque : ne pas brancher ce produit dans une rallonge, afin de réduire le risque d'incendie, de choc électrique, de blessures et           NETTOYAGE ET ENTREPOSAGE
                        Vent du soir FORT                                                            fréquent                                          - Pour nettoyer le ventilateur, L'ÉTEINDRE d'abord puis LE DÉBRANCHER.
           de dommages matériels. En effet, la rallonge pourrait surchauffer. Si l'utilisation d'une rallonge s'avère nécessaire, utiliser une
                        Le flux d'air commence au niveau FORT,                                       Brise FORTE                                       - Utiliser un chiffon doux pour nettoyer le boitier. NE PAS utiliser de l'eau, ou un nettoyant ou une solution de type
            rallonge courte homologuée UL ou ETL pour réduire les risques de surchauffe. Ne pas brancher       le ventilateur sur un appareil
                        puis passe à MOYEN après une
                                      connecté à une rallonge. Cela inclut les parasurtenseurs et lesLes réglages de ventilation varient de
                                                                                                       multiprises.                                        chimique. NE PAS tremper ou immerger le ventilateur dans de l'eau ou dans un liquide.
               FORT demi-heure, puis à FAIBLE après une autre                          FORT         FORT à MOYEN, FAIBLE puis ÉCON,                    - NE PAS ESSAYER DE DÉMONTER LE VENTILATEUR.
                    demi-heure, et enfin à ÉCON après une                                           selon un cycle de 80 secondes qui se
                    demi-heure supplémentaire
                                                                                                                                                       - Entreposer l'appareil dans un endroit sec, à l'abri du soleil ou d'une source de chaleur excessive.
12                                                                                                  répète, le mode FORT étant le plus                                                                                                                                                                                         13
                                                                                                                                                       - Le nettoyage régulier du ventilateur lui assurera une performance et une apparence optimales.
                                                                                                                                                          ADVERTENCIA: Para reducir el riesgo de                  que la otra). Para reducir el riesgo de descarga
                  LEA Y CONSERVE ESTAS INSTRUCCIONES                                                                                                FUNCIONAMIENTO     DELNO
                                                                                                                                                       descarga eléctrica, CONTROL    REMOTO
                                                                                                                                                                             utilice este ventilador con          eléctrica, este enchufe está diseñado para
                                                                                                                                                          ningún control de velocidad de  estado sólido y
                                                                                                                                                                                       ENCENDIDO                  ajustarse a un tomacorriente polarizado de una
       PANEL DE CONTROL                                                                                                                                   NO inserte los dedos ni ningún                          sola forma. Si el enchufe no se ajusta completa-
                                                                                                                                                                                         otro objeto enellaventilador
                                                                                                                                                                                       Enciende/apaga
     CUANDOENCENDIDO
              UTILICE APARATOS            ELÉCTRICOS,
                               Enciende/apaga  el ventilador SIEMPRE DEBE SEGUIR PRECAUCIONES                                                             rejilla.                     SELECCIÓN DE VELOCIDAD     mente al tomacorriente, cambie la posición del
                                                                                                                                                                                       Permite cuatro seleccionesenchufe    e intente de nuevo. Si aún así no ajusta,
     BÁSICASSELECCIÓN
             PARA REDUCIR            EL RIESGO DE INCENDIO, DESCARGA ELÉCTRICA,
                             DE VELOCIDAD                                                                                                                 CONECTOR POLARIZADO: Este
                                                                                                                                                                                                                    de velocidad
                                                                                                                                                                                           aparato tiene un comuníquese con un electricista calificado. NO
                                                                                                                                                                                       distintas
     LESIONES PERSONALES O DAÑOS
            Permite cuatro selecciones            A distintas
                                       de velocidad LA PROPIEDAD, INCLUYENDO LO SIGUIENTE:                                                                enchufe polarizado (una clavija es más ancha            intente cambiar esta característica de seguridad.
                                                                                                                                                                                                           OSCILACIÓN
                                                                                                                                                                                                           Enciende/apaga la oscilación. Consulte la
                                                                                                                                                                                                           página 6 para obtener más información.
        Lea todas las instrucciones antes de usar este                     NO lo use en exteriores.
      
                        ECON            BAJO          MEDIO           ALTO                                                                               INSTRUCCIONES DE SERVICIOSELECCIÓN
                                                                                                                                                                                   PARA EL USUARIO
                                                                                                                                                                                             DE AIRE
        producto.                                                          Siempre utilice sobre una superficie seca y                                   A. Para desconectar, sujete el enchufe               y retírelo
                                                                                                                                                                                                            Permite         del tomacorriente
                                                                                                                                                                                                                        utilizar  tres modos de   deaire
                                                                                                                                                                                                                                                       la pared.
                                                                                                                                                                                                                                                             distintos.NO jale el cable para desconectarlo.
                OSCILACIÓN
       Utilice este ventilador únicamente como se                            nivelada.                                                                   B. Abra la cubierta de fusibles. Deslice          Consulte     la página
                                                                                                                                                                                                               la cubierta           6 para
                                                                                                                                                                                                                              de acceso  a losobtener
                                                                                                                                                                                                                                                fusiblesmás  para abrirla, la cual que se encuentra en la parte
        describeActiva   el motor
                   en este          de oscilación
                               manual.    Cualquierdel ventilador
                                                        otro uso denotorre,  el cual lo                                                                         superior del enchufe en direccióninformación. hacia las clavijas.
                                                                           NO ponga a funcionar si desinstaló la caja del
                hace girar lentamente de un lado a otro. Una luz LED de color azul
        recomendado por el fabricante puede ocasionar                         ventilador                                                                  C. Retire el fusible dándole vuelta con           TEMPORIZADOR
                                                                                                                                                                                                               cuidado (de extremo a extremo), asegurándose de no romperlo. (Vea la Fig. 2)
                aparecerá directamente encima del botón cuando el motor              de o si está dañada.
        un incendio,     descarga     eléctrica   o  lesiones              Un adaptador flojo entre el tomacorriente de
                                                                                                                                                          D. Riesgo de incendio. Reemplace elPermite                    el apagadocon
                                                                                                                                                                                                             fusible únicamente        automático
                                                                                                                                                                                                                                          un fusibledespués
                                                                                                                                                                                                                                                         de 5A, 125deV.las
                oscilación esté encendido.                                                                                                                                                                  selecciones     de   tiempo   predeterminadas.
        personales o daños a la propiedad y puede                                                              TEMPORIZADOR                               E. Cierre la cubierta del fusible. Deslice la
                SELECCIÓN DE AIRE Activa los diferentes modos                 c.a. del
                                                                                   y elventilador.
                                                                                         enchufe puede ocasionar           sobrecalenta-                                                                    Consulte la página 6 Fig.          1
                                                                                                                                                                                                                                        para obtener       más                 Fig. 2 Lorem ipsum                      Fig. 3
        anular Una
                 la garantía.                                                                                  Permite el apagado                               cubierta de acceso a los fusiblesinformación.para
                                                                              miento
                      luz LED de color azul aparecerá directamente encima del botón para del  enchufe;   consulte   con un electricista
       Siempre    desconecte       la unidad
                                                                                                               automático. El tiempo                            cerrarla, hacia el cable del ventilador
                indicar  en qué modo      está elantes   de armar,
                                                  ventilador. Los modos delcalificado.
                                                                               ventilador incluyen:                                                                                                                                              Este control remoto cumple con el Apartado 15 de los Reglamentos FCC. El
                                                                                                               aumenta en 1 hora con cada           Antes de en ponerla parte      superior
                                                                                                                                                                         a funcionar         del enchufe.
                                                                                                                                                                                        el ventilador por primera vez, retire la lengüeta            funcionamiento está sujeto a las dos condiciones siguientes: (1) Este
        desarmar o limpiar.                                                NO
                                                            Las descripciones   de pase    el cable por debajo
                                                                                   los diversos                    de la alfombra.
                                                                                                               pulsación                 NO
                                                                                                                            del botón. Los                                                                                                           dispositivo no puede causar interferencia nociva y (2) este dispositivo
                                                                                                                                                    de plástico transparente que está en la base del control remoto y retire la                      debe aceptar cualquier interferencia que reciba, incluyendo interferencia
       Siempre desconecte la unidad cuando no              modos
                                                                estése incluyen  en laelsección
                                                                              cubra       cable con alfombras,      tapetesLED
                                                                                                               indicadores      o cosas
                                                                                                                                   son
                    Aire         Aire de                                                                                                                 ATENCIÓN:
                                                                                                                                                    cubierta   plástica    de   la parte delantera  de la superficie.                                que pueda ocasionar funcionamiento no deseado.
        en uso,estándar
                  cuando     se la
                                 traslade    deBrisa
                                    tarde de aire
                                                            EXPLICACIÓN
                                                 una ubicación      a       DEsimilares.
                                                                                MODOS a Coloque el cableacumulativos
                                                                                                                 lejos del área  hasta
                                                                                                                                    deun máximo                                                                                                  NOTA: Este control   remoto fue probado      y se determinó    queexcesiva
                                                                                                                                                                                                                                                                                                                     cumple con los
                                                            continuación. paso y donde las personasdeno15tropiecen                                       1. Cuando reemplace el fusible, NO fuerce el movimiento de deslizamiento                             repentinamente             ni haga       presión
        otra y antes de limpiarla.                                                                                    horas.       con él.            1                                  2                          3                                límites para un dispositivo digital Clase B, de conformidad con la Parte 15
                                                                                                                                                                para reducir el riesgo de daño.                                                      de los Reglamentos FCC. Estos límites están diseñados para proporcionar
       Para desconectar, sujete el enchufe y retírelo del                 Este producto usa protección contra sobrecarga                               2. Si tiene dificultad para reemplazar el fusible, llame a un electricistaprotección           calificado razonable contra la interferencia nociva en una instalación
                                                                                                                                                                                                                                                                    Este para
                                                                                                                                                                                                                                                                         equipoque      loutiliza
                                                                                                                                                                                                                                                                                            ayude.
      EXPLICACIÓN
        tomacorrienteDE     de MODOS
                                la pared. NO jale el cable                    (fusible). Un fusible averiado indica una                                  3. Riesgo de incendio. No reemplace el accesorio del enchufe. Contiene un dispositivo
                                                                                                                                                                                                                                                     residencial.
                                                                                                                                                                                                                                                     radiofrecuencia
                                                                                                                                                                                                                                                                                  genera,
                                                                                                                                                                                                                                                                                 deinstala
                                                                                                                                                                                                                                                                        y, si no se  seguridad
                                                                                                                                                                                                                                                                                                   y puede irradiar energía de
                                                                                                                                                                                                                                                                                                        (fusible)
                                                                                                                                                                                                                                                                                            y utiliza según           que no puede
                                                                                                                                                                                                                                                                                                             las instrucciones,
                                                                                                                                                                                                                                                     ocasionar una interferencia nociva para las comunicaciones de radio. Sin
              Aire estándar
        para desconectarlo.                                                   sobrecargaBrisa o unde   aire
                                                                                                    cortocircuito.   Si el fusible está                         se debe desinstalar. Deseche el producto si el enchufe está dañado.                  embargo, no hay ninguna garantía de que no ocurrirá interferencia en
              El  modo   Aire  estándar   es  sencillamente
       El fabricante no recomienda el uso ni vende
                                                             el ajuste        averiado,     Selecciona
                                                                                            desconecte    automáticamente
                                                                                                          el producto               la velocidad
                                                                                                                          del tomaco-                    4. ADVERTENCIA: Para reducir el riesgo de incendio o de descarga eléctrica,                           no utilice
                                                                                                                                                                                                                                                     una instalación            esteSi este
                                                                                                                                                                                                                                                                        específica.    ventilador        con una
                                                                                                                                                                                                                                                                                            equipo provoca      ningún
                                                                                                                                                                                                                                                                                                                   interferencia
                                                                                            del aire alelazar  como     sería                                                                                                                        nociva para la recepción de radio o televisión, lo que puede determinar al
              de velocidad ECON, BAJO, MEDIO y ALTO
        accesorios, ya que pueden representar un                              rriente. Reemplace          fusible  según     lasal aire libre.                  dispositivo de control de velocidad de estado sólido.                                apagar y encender el equipo, se recomienda que el usuario intente
              Aire de la tarde                                                              Las velocidades se describen como sigue:                     5. Este producto usa protección contra sobrecarga (fusible). Un fusiblecorregir                quemadola interferencia
                                                                                                                                                                                                                                                                         indicaconunaunasobrecarga
                                                                                                                                                                                                                                                                                          o más de las medidas
                                                                                                                                                                                                                                                                                                            o un siguientes:
        peligro.                                                              instrucciones de servicio del usuario. Si el
              El aire fluye como una brisa de la tarde que se                                                                                                                                                                                    Cambie la orientación o ubicación de la antena de recepción.
                                                                              fusible de reemplazo está averiado, debe                                          cortocircuito. Si el fusible se quema, desconecte el producto delAumente            tomacorriente.            Reemplace        el   fusible     según las
       Evite el contacto con las piezas movibles.                                                 Brisa de aire ECON                                                                                                                                      la separación entre el equipo y el receptor.
              reduce gradualmente a una ligera brisa nocturna. A                                                                                                instrucciones de servicio del usuario (siga las indicaciones del Conecte
                                                                                                                                                        1. Empujar                                                                               producto       para      ver  la  clasificación        adecuada        del está
                                                                              desechar el producto        o devolverlo
                                                                                                   Los ajustes              a un centro
                                                                                                                de aire fluctúan   entre MED,                                                                                                             el equipo a un tomacorriente de un circuito distinto a donde
       NO ponga      a funcionar
              continuación             ningún
                               se detallan       ventilador
                                            los cuatro  modoscon    un
                                                                diferentes
                                                                              de  servicio    autorizado   para   su revisión     o aire de 80                  fusible) y revise el producto. Si el fusible de reemplazo se funde, conectado        es probable  el receptor.
                                                                                                                                                                                                                                                                           que exista un cortocircuito y debe
        cabledeo Aire   de la dañado,
                  enchufe     tarde: después de un mal                                             BAJO   y ECON   en  un  ciclo de                                                                                                              Consulte con el distribuidor o con un técnico experto en TV/radio para recibir
                                                                              reparación.          segundos que se repite, siendo el                            desechar
                                                                                                                                                                      2. Abrir el producto o devolverlo a un centro de servicio autorizado           ayuda.para su revisión o reparación.
        funcionamiento        o si lo dejó caer o lo dañó de
                           Aire de la tarde ECON                                                                                                         6. No ponga a funcionar ningún ventilador con un cable o enchufe dañado. Deseche el ventilador o devuélvalo a un
                                                                                                   modo ECON
                                                                           NO conecte el ventilador             el más
                                                                                                              a una       comúnde
                                                                                                                       fuente
        alguna manera.     El flujo de aire permanece en ECON                                                                                       REEMPLAZO   centro deDEservicioLA BATERÍA
                                                                                                                                                                                           autorizadoDEL paraCONTROL
                                                                                                                                                                                                               su revisiónREMOTO
                                                                                                                                                                                                                              o reparación.
                                                                              energía que no sea   Brisaundetomacorriente
                                                                                                               aire BAJO
       NO ponga a funcionar ningún ventilador en la                                                                                                     7. No pase el cable por debajo de la alfombra. No cubra el cable con alfombras, tapetes o cubiertas similares.
                           Aire    de  la tarde    BAJO                       polarizado de corriente
                                                                                                   Los       alterna
                                                                                                       ajustes  de airede   120 V.entre MED,
                                                                                                                        fluctúan                    En la parte        posterior
                                                                                                                                                                No dirija      el cabledel   control
                                                                                                                                                                                          debajo        remoto,
                                                                                                                                                                                                   de los  muebles presione      el botón
                                                                                                                                                                                                                       o aparatos.   Coloquedeelliberación
                                                                                                                                                                                                                                                  cable lejos ubicadodel área de    enpasoel ladoy dondeinferior
                                                                                                                                                                                                                                                                                                               las personas
        presencia de gases explosivos o inflamables.
                           El flujo de aire comienza en BAJO,              Este producto BAJOcontiene
                                                                                                   BAJO y ECON     en un ciclo
                                                                                                             una batería     tipodebotón.
                                                                                                                                    aire de 80         derecho.          Esto liberará
                                                                                                                                                                no tropiecen         con él. la bandeja que contiene la batería.
       NO coloque el ventilador ni ninguna pieza cerca
               BAJO después de media hora disminuye                                                segundos que se repite, siendo el
        de una llama abierta,                                              Si se traga, podría ocasionar un daño grave e                                8. Este
                                                                                                                                                    Libere          aparato tiene
                                                                                                                                                               la bandeja                un enchufe
                                                                                                                                                                                    al apretar          polarizadopequeño
                                                                                                                                                                                                  el sujetador        (una clavija   es más
                                                                                                                                                                                                                                  y bajar la ancha
                                                                                                                                                                                                                                              lengüeta  que laenotra).
                                                                                                                                                                                                                                                                     la partePara inferior
                                                                                                                                                                                                                                                                                    reducir eldel     riesgo    de descarga
                                                                                                                                                                                                                                                                                                          control
                           a ECON aparato de cocina o de                                           modo BAJO el más común
        calefacción.                                                          incluso la muerte en sólo 2 horas. Busque                                remoto   eléctrica,
                                                                                                                                                                      (Fig. este1). enchufe está diseñado para ajustarse a un tomacorriente polarizado de una sola forma.
                           Aire de la tarde MED                                                                                                                 Si el enchufe        no se
       Es necesario tomar
                                                                              atención médicaBrisa  de inmediato.
                                                                                                           de aire MED                              Reemplace          la batería        conajusta  completamente
                                                                                                                                                                                              1 batería     tipo botón   al tomacorriente,    cambie laadecuadamente
                                                                                                                                                                                                                             DL2032 y deséchela              posición del enchufe.        y deSiacuerdo
                                                                                                                                                                                                                                                                                                      aun así noa las  ajusta,
                           El flujomedidas     de precaución
                                    de aire comienza    en MED,
        extremasMEDcuando       el ventilador
                           después               es utilizado
                                      de media hora    disminuyepora
                                                                                                   Los ajustes de aire fluctúan entre ALTO,            leyescomuníquese
                                                                                                                                                                   y regulaciones     con un  electricista calificado. No intente modificar esta característica de seguridad.
                                                                                                                                                                                           locales.
                                                                                           MED MEDIO, BAJO y ECON en un ciclo de aire
        o cerca de niños       y siempre
                           BAJO,   despuésque     el ventilador
                                              de media   hora
                                                                                                   de 80 segundos que se repite, siendo el
                                                                                                                                                       LIMPIEZA
                                                                                                                                                    Vuelva         Y ALMACENAMIENTO
                                                                                                                                                           a deslizar la lengüeta a su posición hasta que la bandeja trabe en el control remoto.
        esté funcionando   adicional,  disminuye a ECON.producto
                                sin supervisión.Este                                                                                                NO Para   limpiarLA
                                                                                                                                                        DESECHE       su BATERÍA
                                                                                                                                                                         ventilador,EN
                                                                                                                                                                                     primero  APÁGUELO
                                                                                                                                                                                        EL FUEGO;     LA yBATERÍA
                                                                                                                                                                                                           DESCONECTE    la unidad.
                                                                                                                                                                                                                     PODRÍA     EXPLOTAR O PODRÍA TENER FUGAS.
                                                                                                   modo MEDIO el más común
        está diseñado Aire         de la tarde
                            únicamente       para ALTO
                                                   uso en el hogar                                                                                  EsteUtilice un paño
                                                                                                                                                         producto        suave para
                                                                                                                                                                     contiene   unalimpiar
                                                                                                                                                                                      bateríalatipo
                                                                                                                                                                                                caja.botón.
                                                                                                                                                                                                      NO utilice agua
                                                                                                                                                                                                             Si se     ni ninguna
                                                                                                                                                                                                                   traga,   podríaotra  soluciónun
                                                                                                                                                                                                                                    ocasionar    química
                                                                                                                                                                                                                                                   dañoograve
                                                                                                                                                                                                                                                         limpiador. NO remoje
                                                                                                                                                                                                                                                               e incluso la ni
        y no para uso El      flujo de aire
                           comercial         comienza en ALTO,
                                         ni industrial.                                            Brisa de aire ALTO                                        sumerja el ventilador en agua o en otro líquido.
                                                                                                                                                       muerte en sólo 2 horas. Busque atención médica de inmediato.
                  ALTO después de media hora disminuye a                                           Los ajustes de aire fluctúan entre ALTO,             NO INTENTE DESARMAR EL VENTILADOR.
      Nota: Para reducir el riesgo de incendio,
                            MED, después        descarga
                                             de media    eléctrica,
                                                       hora         lesiones personales oALTO
                                                             adicional                    daños aMEDIO,
                                                                                                    la propiedad,
                                                                                                            BAJO no   conecte
                                                                                                                   y ECON  eneste  producto
                                                                                                                               un ciclo   de aire   ParaGuárdelo
                                                                                                                                                         obtenerenununmejor    rendimiento,
                                                                                                                                                                         lugar seco,            recomendamos
                                                                                                                                                                                     lejos del calor excesivo y deutilizar  unadirecta.
                                                                                                                                                                                                                   la luz solar  batería
       con cables de extensión.  El cableade
                            disminuye        extensión
                                           BAJO,       podríadesobrecalentarse.
                                                 y después       media          Si es necesario utilizar
                                                                                                   de 80unsegundos
                                                                                                            cable de extensión, utilicesiendo
                                                                                                                      que se repite,     uno el        Duracell   DL2032.
                                                                                                                                                        La limpieza  habitual garantiza la apariencia y el rendimiento óptimo del ventilador.
        corto con certificación
                            horadeadicional
                                   UL o ETL para disminuir
                                             disminuye     la probabilidad de sobrecalentamiento.
                                                        a ECON.                                       No conecte
                                                                                                   modo   ALTO elelmás
                                                                                                                    ventilador
                                                                                                                         comúnen ningún                  NO doble el cable eléctrico cuando lo guarde o cuando esté en uso.
     dispositivo conectado a un cable. Esto incluye protectores contra sobrevoltaje, adaptadores de enchufe múltiples y multicontactos.
14                                                                                                                                                                                                                                                                                                                                    15
     ENSAMBLE                                                                                                          ENSAMBLE

         LISTA DE PIEZAS          Paso 1                                                        Paso 2
                                  La base de su ventilador de torre está compuesta por          Ahora que la base
                                  dos piezas (BASE FRONTAL y BASE POSTERIOR).                   está conectada,
                                  Es necesario conectar la base antes de ensamblarla            coloque el
                                  al ventilador de torre. Alinee los postes plásticos           ventilador de
                                  de la BASE FRONTAL con los agujeros de la BASE                torre en posición
                                  POSTERIOR                                                     invertida y pase
                                  y luego                                                       el cable de
                                  insértelos,                                                   alimentación a
                                  hasta que                                                     través del agujero
                                  ambas piezas                                                  central de la base.
                                  encajen.




                                  Paso 3                                                        Paso 4
                                  A continuación, alinee el poste de guía de montaje            Pase el cable de
                                  de la base con el agujero guía que se encuentra en            alimentación por
                                  la base. La base solo encajará en el ventilador de            la guía que está en
     A) Cuerpo del ventilador     torre en una determinada posición. Cuando la base             la parte inferior de
                                  esté correctamente alineada en la parte inferior del          la base y presione
                                  ventilador de torre, inserte y apriete los 4 tornillos para   suavemente el
                                  asegurar la base al ventilador.                               cable hacia las
                                                                                                abrazaderas.




     B) Base           C) Base
     frontal          posterior




        D) 4 tornillos para
            ventilador




        E) Control remoto


16                                                                                                                                17
                                                                                                                                                      FUNCIONAMIENTO  DELreducir
                                                                                                                                                       ADVERTENCIA: Para   CONTROL     REMOTO
                                                                                                                                                                                 el riesgo de                  que la otra). Para reducir el riesgo de descarga
       OPERACIÓN                                                                                                                                       descarga eléctrica, NO utilice este ventilador con
                                                                                                                                                                                                                                           OPERACIÓN
                                                                                                                                                                                                               eléctrica, este enchufe está diseñado para
                                                                                                                                                                                         ENCENDIDO
                                                                                                                                                       ningún control de velocidad de estado                   ajustarse
                                                                                                                                                                                                sólido y el ventilador    a un tomacorriente  polarizado de una
     PANEL DE CONTROL                                                                                                                                                                    Enciende/apaga
      CUANDO UTILICE APARATOS ELÉCTRICOS, SIEMPRE DEBE SEGUIR PRECAUCIONES                                                                             NO inserte los dedos ni ningún otro objeto en la
                                                                                                                                                       rejilla.
                                                                                                                                                                                        SELECCIÓN DE VELOCIDAD
                                                                                                                                                                                                               sola forma. Si el enchufe no se ajusta completa-
                                                                                                                                                                                                               mente al tomacorriente, cambie la posición del
           ENCENDIDO Enciende/apaga el ventilador
      BÁSICAS  PARA REDUCIR EL RIESGO DE INCENDIO, DESCARGA ELÉCTRICA,                                                                                                                  Permite cuatro selecciones de velocidad
                                                                                                                                                                                        distintas
                                                                                                                                                                                                               enchufe e intente de nuevo. Si aún así no ajusta,
           SELECCIÓN DE VELOCIDAD
      LESIONES   PERSONALES O DAÑOS A LA PROPIEDAD, INCLUYENDO LO SIGUIENTE:
           Permite cuatro selecciones de velocidad distintas
                                                                                                                                                       CONECTOR POLARIZADO: Este aparato tiene un comuníquese con un electricista calificado. NO
                                                                                                                                                       enchufe polarizado (una clavija esOSCILACIÓN
                                                                                                                                                                                           más ancha           intente cambiar esta característica de seguridad.
                                                                                                                                                                                                         Enciende/apaga la oscilación. Consulte la
                                                                                                                                                                                                         página 6 para obtener más información.
        Lea todas las instrucciones antes de usar este                       NO lo use en exteriores.
                                                                                                                                                                                 SELECCIÓN DE AIRE
         producto.ECON                 BAJO            MEDIO           ALTO  Siempre utilice sobre una superficie seca y                             INSTRUCCIONES DE SERVICIO PARA  ELutilizar
                                                                                                                                                                                 Permite USUARIO tres modos de aire distintos.
        Utilice este ventilador únicamente como se                              nivelada.                                                             A. Para desconectar, sujete el enchufe yConsulte
                                                                                                                                                                                                      retírelo del  tomacorriente
                                                                                                                                                                                                                 la página    6 parade la pared.
                                                                                                                                                                                                                                     obtener     más  NO jale el cable para desconectarlo.
              OSCILACIÓN                                                                                                                               B. Abra la cubierta de fusibles. Deslice lainformación.
                                                                                                                                                                                                       cubierta de acceso a los fusibles para abrirla, la cual que se encuentra en la parte
         describe     en  este    manual.      Cualquier     otro  uso  no
              Activa el motor de oscilación del ventilador de torre, elcual     NOlo ponga a funcionar si desinstaló la caja del
         recomendado          por el fabricante                                                                                                             superior del enchufe en dirección hacia       las clavijas.
                                                                                                                                                                                                     TEMPORIZADOR
              hace girar lentamente        de un ladopuede
                                                         a otro.ocasionar        ventilador
                                                                Una luz LED de color   azul o si está dañada.
         un incendio,      descarga       eléctrica    o  lesiones                                                                                     C. Retire el fusible dándole vuelta con cuidado
                                                                                                                                                                                                     Permite(de el extremo
                                                                                                                                                                                                                   apagadoa automático
                                                                                                                                                                                                                                extremo), asegurándose
                                                                                                                                                                                                                                             después de de    lasno romperlo. (Vea la Fig. 2)
              aparecerá directamente encima del botón cuando el motor         Un   deadaptador flojo entre el tomacorriente de
                                                                                                                                                       D. Riesgo de incendio. Reemplace el fusible   selecciones
                                                                                                                                                                                                          únicamentede tiempo     predeterminadas.
                                                                                                                                                                                                                          con un fusible de 5A, 125 V.
         personales
              oscilaciónoesté
                            daños     a la propiedad y puede
                                  encendido.                                     c.a. y el enchufe puede ocasionar sobrecalenta-
                                                                                                              TEMPORIZADOR                             E. Cierre la cubierta del fusible. Deslice laConsulte la páginaFig.    6 para obtener más
                                                                                                                                                                                                                                   1
         anular    la garantía. DE AIRE Activa los diferentes modosmiento
              SELECCIÓN                                                                    del enchufe; consulte
                                                                                  del ventilador.                      con un electricista                                                           información.                                           Fig. 2 Lorem ipsum                  Fig. 3
                                                                                                              Permite el apagado                            cubierta de acceso a los fusibles para
              Una luz
        Siempre        LED de colorlaazul
                     desconecte           unidadaparecerá
                                                      antesdirectamente
                                                              de armar, encimacalificado.
                                                                                  del botón para                                                                                                                                       Este control remoto cumple con el Apartado 15 de los Reglamentos FCC. El
              indicar oenlimpiar.
         desarmar          qué modo está el ventilador. Los modos del ventilador incluyen:
                                                                                                              automático. El tiempo                   Antescerrarla,
                                                                                                                                                             de ponerhacia  el cable
                                                                                                                                                                      a funcionar     del ventilador
                                                                                                                                                                                  el ventilador por primera vez, retire la lengüeta        funcionamiento está sujeto a las dos condiciones siguientes: (1) Este
                                                                              NO pase el cable por debajo    aumenta deenla1 alfombra.   NO
                                                                                                                              hora con cada                 en la parte  superior  del enchufe.                                            dispositivo no puede causar interferencia nociva y (2) este dispositivo
                                                                                                                                                      de plástico transparente que está en la base del control remoto y retire la
        Siempre desconecte la unidad cuando                 Lasno
                                                                 descripciones
                                                                     esté      decubra
                                                                                  los diversos                pulsación
                                                                                         el cable con alfombras,          del botón.
                                                                                                                       tapetes        Los
                                                                                                                                  o cosas                                                                                                debe aceptar cualquier interferencia que reciba, incluyendo interferencia
                                                             modos se incluyen  en la sección                                                         cubierta plástica de la parte delantera de la superficie.                          que pueda ocasionar funcionamiento no deseado.
                                                                                                              indicadores   LEDárea
                                                                                                                                 son de
         en uso,Airecuando Aire se traslade
                                      de
                                                  de una ubicación
                                                Brisa
                                                                        a        similares. Coloque el cable
                                                             EXPLICACIÓN DE MODOS a
                                                                                                                    lejos del
                                                                                                              acumulativos hasta un máximo
                                                                                                                                                      ATENCIÓN:                                                                      NOTA: Este control remoto fue probado y se determinó que cumple con los
         otraestándar
               y antes de la    limpiarla.
                                   tarde de aire
                                                             continuación.
                                                                                 paso y donde las personas          no tropiecen con él.              1. 1Cuando reemplace el fusible,  2                     3
                                                                                                                                                                                                NO fuerce el movimiento de deslizamientolímites  para un dispositivo digital Clase B, de conformidad con la Parte 15
                                                                                                                                                                                                                                         de repentinamente
                                                                                                                                                                                                                                            los Reglamentos FCC. Estos ni haga       presión
                                                                                                                                                                                                                                                                            límites están         excesiva
                                                                                                                                                                                                                                                                                            diseñados  para proporcionar
                                                                                                              de 15 horas.
        Para desconectar, sujete el enchufe y retírelo del                   Este producto usa protección contra sobrecarga                                 para reducir el riesgo de daño.                                            protección razonable contra la interferencia nociva en una instalación
                                                                                                                                                                                                                                         residencial. Este equipo genera, utiliza y puede irradiar energía de
         tomacorriente de la pared. NO jale el cable                             (fusible). Un fusible averiado indica una                            2. Si tiene dificultad para reemplazar el fusible, llame a un electricista calificado           paray, sique
                                                                                                                                                                                                                                         radiofrecuencia        no seloinstala
                                                                                                                                                                                                                                                                         ayude. y utiliza según las instrucciones, puede
     EXPLICACIÓN       DE MODOS
         para desconectarlo.                                                                                                                          3. Riesgo de incendio. No reemplace el accesorio del enchufe. Contiene unocasionar            una interferencia
                                                                                                                                                                                                                                           dispositivo                   nociva para(fusible)
                                                                                                                                                                                                                                                              de seguridad              las comunicaciones
                                                                                                                                                                                                                                                                                                    que node radio. Sin
                                                                                 sobrecarga o un cortocircuito. Si el fusible está                                                                                                       embargo, no hay ninguna garantía de que no ocurrirá interferencia en
            Aire estándar                                                                 Brisa de aire                                                       se debe desinstalar. Deseche el producto si el enchufe está dañado. una instalación específica. Si este equipo provoca una interferencia
        El fabricante no recomienda el uso ni vende                             averiado,   desconecte el producto del tomaco-
            El modo Aire estándar es sencillamente el ajuste                              Selecciona automáticamente la velocidad                     4. ADVERTENCIA: Para reducir el riesgo de incendio o de descarga eléctrica,        nociva
                                                                                                                                                                                                                                             nopara    la recepción
                                                                                                                                                                                                                                                  utilice            de radio o televisión,
                                                                                                                                                                                                                                                             este ventilador                  lo que puede determinar al
                                                                                                                                                                                                                                                                                        con ningún
         accesorios,     ya   que    pueden      representar    un               rriente. Reemplace el fusible según las                                                                                                                 apagar y encender el equipo, se recomienda que el usuario intente
            de velocidad ECON, BAJO, MEDIO y ALTO                                         del aire al azar como sería al aire libre.                          dispositivo de control de velocidad de estado sólido.                      corregir la interferencia con una o más de las medidas siguientes:
         peligro.                                                                instrucciones     de serviciose
                                                                                          Las velocidades        deldescriben
                                                                                                                      usuario. Sicomo
                                                                                                                                   el sigue:
            Aire de la tarde                                                                                                                          5. Este producto usa protección contra sobrecarga (fusible). Un fusibleCambie   quemadola orientación
                                                                                                                                                                                                                                                      indicao ubicación    de la antena de
                                                                                                                                                                                                                                                                una sobrecarga                 recepción.
                                                                                                                                                                                                                                                                                            o un
        Evite  el contacto                                                      fusible  de  reemplazo     está   averiado,   debe
            El aire fluye comocon   unalas
                                         brisapiezas   movibles.
                                                de la tarde  que se                                                                                        1. cortocircuito.
                                                                                                                                                              Empujar
                                                                                                                                                                                                                                     Aumente la separación entre el equipo y el receptor.
                                                                                                                                                                                Si el fusible se quema, desconecte el producto del tomacorriente.          Reemplace el fusible según las
            reduce   gradualmente                                                desechar el producto
                                                                                                  Brisa deoairedevolverlo
                                                                                                                    ECON a un centro                                                                                                 Conecte el equipo a un tomacorriente de un circuito distinto a donde está
        NO   ponga     a funcionara una  ningúnligeraventilador
                                                       brisa nocturna.
                                                                    con Aun                                                                                   instrucciones de servicio del usuario (siga las indicaciones del producto       para elver
                                                                                                                                                                                                                                         conectado           la clasificación adecuada del
                                                                                                                                                                                                                                                        receptor.
            continuación     se  detallan  los  cuatro   modos   diferentes      de servicio autorizado
                                                                                                  Los ajustespara    sufluctúan
                                                                                                               de aire   revisiónentre
                                                                                                                                   o MED,
         cable o enchufe dañado, después de un mal                                                                                                            fusible) 2.yAbrir
                                                                                                                                                                           revise el producto. Si el fusible de reemplazo se funde, es  probable
                                                                                                                                                                                                                                     Consulte           que exista
                                                                                                                                                                                                                                              con el distribuidor  o conun un cortocircuito
                                                                                                                                                                                                                                                                               técnico experto enyTV/radio
                                                                                                                                                                                                                                                                                                      debepara recibir
            de Aire de la tarde:                                                 reparación. BAJO y ECON en un ciclo de aire de 80                                                                                                       ayuda.
         funcionamiento o si lo dejó caer o lo dañó de                                            segundos que se repite, siendo el                        desechar el producto o devolverlo a un centro de servicio autorizado para su revisión o reparación.
                                                                              NO conecte el ventilador a una fuente de
         alguna manera.  Aire de la tarde ECON                                                    modo ECON el más común                              REEMPLAZO      DE LA BATERÍA
                                                                                                                                                      6. No ponga a funcionar          DEL CONTROL
                                                                                                                                                                              ningún ventilador          REMOTO
                                                                                                                                                                                                con un cable o enchufe dañado. Deseche el ventilador o devuélvalo a un
                         Elfuncionar
                            flujo de aireningún
                                            permanece      en ECONen la          energía que no sea un tomacorriente                                        centro de servicio autorizado para su revisión o reparación.
        NO ponga a                                   ventilador
                                                                                 polarizado deBrisa       de aire
                                                                                                    corriente       BAJO
                                                                                                                alterna   de 120 V.                   7. No
                                                                                                                                                      En  la pase
                                                                                                                                                               parteel posterior
                                                                                                                                                                       cable por debajo     de la alfombra.
                                                                                                                                                                                     del control              No cubra elelcable
                                                                                                                                                                                                   remoto, presione         botóncondealfombras,
                                                                                                                                                                                                                                        liberacióntapetes  o cubiertas
                                                                                                                                                                                                                                                     ubicado           similares.
                                                                                                                                                                                                                                                               en el lado  inferior
         presencia de gases explosivos o inflamables.
                         Aire de la tarde BAJO                                                    Los ajustes  de aire fluctúan entre MED,
                                                                              Este producto contiene una batería tipo botón.                               No dirija el
                                                                                                                                                          derecho.        cable
                                                                                                                                                                       Esto      debajoladebandeja
                                                                                                                                                                              liberará       los mueblesqueocontiene
                                                                                                                                                                                                              aparatos. la
                                                                                                                                                                                                                         Coloque   el cable lejos del área de paso y donde las personas
                                                                                                                                                                                                                            batería.
        NO coloqueElel        ventilador
                            flujo              ni ninguna
                                   de aire comienza           pieza cerca
                                                         en BAJO,                        BAJO BAJO y ECON en un ciclo de aire de 80
                                                                              Si se traga, podría ocasionar un daño grave e                          Libereno la
                                                                                                                                                                tropiecen
                                                                                                                                                                   bandeja  conalél.apretar el sujetador pequeño y bajar la lengüeta en la parte inferior del control
         de BAJO
             una llama       abierta,
                         después         aparato
                                     de media     horadedisminuye
                                                          cocina o de                             segundos que se repite, siendo el
                                                                                 incluso la muerte                                                    8. Este
                                                                                                                                                          remoto (Fig. 1). un enchufe polarizado (una clavija es más ancha que la otra). Para reducir el riesgo de descarga
                                                                                                                                                                aparato  tiene
         calefacción.a ECON                                                                       modoen   sóloel2más
                                                                                                         BAJO        horas.
                                                                                                                        comúnBusque
                                                                                 atención médica de inmediato.                                              eléctrica, este enchufe está diseñado para ajustarse a un tomacorriente polarizado de una sola forma.
        Es necesario      tomar
                         Aire    de medidas
                                      la tarde de  MED precaución                                                                                     Reemplace la batería con 1 batería tipo botón DL2032 y deséchela adecuadamente y de acuerdo a las
                                                                                                  Brisa de aire MED                                         Si el enchufe no se ajusta completamente al tomacorriente, cambie la posición del enchufe. Si aun así no ajusta,
         extremas cuando El flujo de   aire comienza
                                   el ventilador      esenutilizado
                                                            MED, por                                                                                      leyes   y regulaciones
                                                                                                                                                            comuníquese                locales. calificado. No intente modificar esta característica de seguridad.
                                                                                                                                                                             con un electricista
                                                                                                  Los ajustes de aire fluctúan entre ALTO,
              MED
         o cerca de niñosdespués     de media que
                                  y siempre       hora el
                                                        disminuye   a
                                                           ventilador                     MED MEDIO, BAJO y ECON en un ciclo de aire                  Vuelva a deslizar la lengüeta a su posición hasta que la bandeja trabe en el control remoto.
         esté funcionandoBAJO, después       de media hora producto
                                    sin supervisión.Este                                          de 80 segundos que se repite, siendo el
                                                                                                                                                       LIMPIEZA Y ALMACENAMIENTO
                                                                                                                                                      NO DESECHE LA BATERÍA EN EL FUEGO; LA BATERÍA PODRÍA EXPLOTAR O PODRÍA TENER FUGAS.
                         adicional, disminuye a ECON.                                                                                                  Para limpiar su ventilador, primero APÁGUELO y DESCONECTE la unidad.
         está diseñado únicamente para uso en el hogar                                            modo MEDIO el más común                             Este
         y no para uso   Aire    de la tarde
                              comercial            ALTO
                                            ni industrial.                                                                                             Utiliceproducto    contiene
                                                                                                                                                                un paño suave     parauna    batería
                                                                                                                                                                                         limpiar       tipoNObotón.
                                                                                                                                                                                                 la caja.             Si se nitraga,
                                                                                                                                                                                                              utilice agua           podría
                                                                                                                                                                                                                                ninguna  otra ocasionar   un daño
                                                                                                                                                                                                                                              solución química       grave e NO
                                                                                                                                                                                                                                                                o limpiador.  incluso la ni
                                                                                                                                                                                                                                                                                  remoje
                          El flujo de aire comienza en ALTO,                                                                                              muerte
                                                                                                                                                            sumerjaenel sólo    2 horas.
                                                                                                                                                                         ventilador         Busque
                                                                                                                                                                                       en agua   o en atención    médica de inmediato.
                                                                                                                                                                                                      otro líquido.
                                                                                                   Brisa de aire ALTO
               ALTO
       Nota: Para reducirdespués
                           el riesgode
                                     de media    hora
                                         incendio,    disminuye
                                                   descarga       a lesiones personales o daños
                                                             eléctrica,                           Losa ajustes
                                                                                                       la propiedad,
                                                                                                                de airenofluctúan
                                                                                                                           conecte entre
                                                                                                                                   este producto
                                                                                                                                            ALTO,     Para    obtener
                                                                                                                                                       NO INTENTE        un mejorELrendimiento,
                                                                                                                                                                      DESARMAR         VENTILADOR. recomendamos utilizar una batería
                         MED, después
        con cables de extensión.   El cablededemedia  horapodría
                                                extensión   adicional
                                                                  sobrecalentarse. Si es necesario utilizar BAJO
                                                                                          ALTO MEDIO,       un cable  de extensión,
                                                                                                                   y ECON              utilice
                                                                                                                             en un ciclo    deuno
                                                                                                                                               aire       Duracell
                                                                                                                                                       Guárdelo    en DL2032.
                                                                                                                                                                       un lugar seco, lejos del calor excesivo y de la luz solar directa.
         corto con certificación
                         disminuyede ULa oBAJO,
                                           ETL para disminuirdelamedia
                                                 y después       probabilidad de sobrecalentamiento.
                                                                                                  de 80No    conecte elque
                                                                                                          segundos       ventilador
                                                                                                                            se repite,ensiendo
                                                                                                                                         ningúnel      La limpieza habitual garantiza la apariencia y el rendimiento óptimo del ventilador.
      dispositivo conectado
                         horaa adicional
                                 un cable. Esto incluyeaprotectores
                                            disminuye    ECON. contra sobrevoltaje, adaptadores   mododeALTOenchufe  múltiples
                                                                                                                 el más   comúny multicontactos.       NO doble el cable eléctrico cuando lo guarde o cuando esté en uso.

18                                                                                                                                                                                                                                                                                                                         19
     TROUBLESHOOTING                                                                                                                 DÉPANNAGE
      Problem             Possible Cause                   Solution                                                                  Problème            Cause possible                   Solution

      The fan is          The plug is not fully            Make sure that the plug is fully inserted into the base AC wall           Ce ventilateur ne La fiche n'est pas bien            Assurez-vous que la fiche est bien insérée dans la prise murale c.a.
      not operating.                                                                                                                 fonctionne pas. insérée dans la prise
                          inserted into the wall           outlet.
                                                                                                                                                       murale.




                                                                                                                                                                   CASCADE
                          outlet.

                          The wall outlet                  Unplug the fan. Inspect the main electrical breaker box. If you                               La prise murale a subi une       Débranchez le ventilateur. Inspectez la boîte des disjoncteurs
                          experienced an                   find a tripped breaker, reset it. If the problem persists, contact                            surcharge.                       principale. Si vous trouvez un disjoncteur qui s'est déclenché,
                                                                                                                                                                                          réarmez-le. Si le problème persiste, contactez un électricien agréé.
                          overload.                        a qualified, licensed electrician.

                          Fuse in plug fails.              Remove and inspect the fuse located in the plug. If the fuse is                               Le fusible dans la fiche est     Retirez et inspectez le fusible qui se trouve dans la fiche. Si le fusible
                                                           tripped, replace with the appropriate 5 amp, 125V fuse. If the                                défectueux.                      est déclenché, remplacez-le par un fusible de 5 A, 125 V. Si le
                                                                                                                                                                                          problème persiste, contactez un électricien agréé.

                          The fan is defective.
                                                           problem persists, contact a qualified, licensed electrician.
                                                           Contact customer service at
                                                           customerservice@ blackstoneltd.com or call 1-888-525-7969
                                                                                                                                                                   40-INCH TOWER FAN
                                                                                                                                                         Le ventilateur est
                                                                                                                                                         défectueux.
                                                                                                                                                                                          Contactez le service à la clientèle au customerservice@black-
                                                                                                                                                                                          stoneltd.com ou composez le 1-888-525-7969 pour obtenir de l'aide.
                                                           for assistance.                                                                                          INSTRUCTION MANUAL
                          Make sure remote is pointed toward front infrared window of fan                                            La télécom-         Assurez-vous que la télécommande est dirigée vers la fenêtre infrarouge avant du entilateur.
      The remote
                                                                                                                                     mande ne fait           MODEL: CTF- 2019
      control does                                                                                                                                       Inspectez la pile pour vous      Remplacez la pile. Pour assurer une performance optimale, nous
                          Inspect the battery to           Replace the battery. For best performance we recommend                    pas fonctionner
      not operate
                          ensure it is correctly           using a Duracell DL2032 battery.                                          le ventilateur.        (CTF-2019-C)
                                                                                                                                                         assurer qu'elle est              recommandons d'utiliser une pile Duracell DL2032.
      the fan.                                                                                                                                           correctement installée.
                          installed.                                                                                                                                                  Si le problème persiste, contactez le service à la clientèle au
                                                           If the problem persists, contact customer service at                                             VOLTAGE: 120V AC          customerservice@blackstoneltd.com ou composez le
                                                           customerservice@blackstoneltd.com or call 1-888-525-7969                                                                   1-888-525-7969 pour obtenir de l'aide.
                          The battery is expired.          for assistance.                                                                                  FREQUENCY:
                                                                                                                                                         La pile est déchargée.     60Hz
      The fan(s) are      Omitted parts are           Contact customer service at                                                    Il manque des       En CURRENT:          0.55A
                                                                                                                                                            raison des contrôles de   Contactez le service à la clientèle au customerservice@black-
      missing parts.      extremely rare due to       customerservice@blackstoneltd.com or call 1-888-525-7969                       pièces au           qualité rigoureux que nous       stoneltd.com ou composez le 1-888-525-7969 pour demander un
                                                                                                                                     ventilateur.        avons mis en place durant        ventilateur de rechange.
                          stringent quality control   to request a replacement fan.                                                                      l'assemblage, il est
                          during assembly; however                                                                                                       extrêmement rare que des
                          there is a possibility that                                                                                                    pièces soient manquantes,
                          parts can be omitted.                                                                                                          mais cela peut arriver.


                                                                                                                                        VOUS AVEZ UN PROBLÈME? NE PAS RETOURNER LE PRODUIT LÀ OÙ VOUS L'AVEZ ACHETÉ.
     HAVE A PROBLEM? DO NOT RETURN TO PLACE OF PURCHASE. PLEASE CONTACT CUSTOMER SERVICE.                                                               VEUILLEZ CONTACTER LE SERVICE À LA CLIENTÈLE.
                     Should you have any questions or comments please contact us at:                                                   Si vous avez des questions ou des commentaires, veuillez nous contacter au : customerservice@blackstoneltd.com
                                  customerservice@blackstoneltd.com                                                                                                               1-888-525-7969
                                                                                                                                      GARANTIE : Ce ventilateur comporte une garantie d'un (1) an offrant une couverture contre tout défaut de matériau et de
                                                         1-888-525-7969                                                              fabrication dans des conditions normales d'utilisation. La garantie est offerte uniquement à l'acheteur initial. Une preuve
     WARRANTY: This fan includes a one (1) year warranty, which covers manufacturer defects and workmanship under                    d'achat est requise pour toute couverture. Le reçu de caisse daté constitue une preuve d'achat. La garantie est nulle si le
     normal use. Warranty is offered only to the original purchaser. Proof of purchase is required. Proof of purchase
     constitutes a dated sales receipt. This warranty is void if the fan(s) have been subject to abuse such as: being dropped           ventilateur a été utilisé d'une manière abusive telle que : une chute qui pourrait causer des dommages aux comparti-
     which could result in damage to the fan cabinets, motors, fan controls, etc. immersion in or exposure to water, exposure             ments, moteurs et commandes du ventilateur, etc.; une immersion dans de l'eau ou une exposition à de l'eau; une
     to excessive heat, outdoor usage, any use other than household use, disassembly, repair or alteration by anyone other             exposition à une chaleur excessive; une utilisation à l'extérieur; toute utilisation autre qu'une utilisation domestique; un
     than an authorized service provider, use on improper voltage or current, or any use contrary to the user instructions.               démontage, une réparation ou une modification par quiconque autre qu'un fournisseur de services autorisé; une
     Batteries and battery life are not covered in this warranty. No other warranties are expressed or implied. To receive                  utilisation avec une tension ou une alimentation inappropriée; ou toute utilisation contraire au mode d'emploi.
     coverage under this warranty, contact customer service for consultation and/or replacement. DO NOT attempt to                       Les piles et leur durée de vie ne sont pas couvertes par cette garantie. Il n'existe aucune autre garantie expresse ou
     repair any electrical or mechanical functions of this product; doing so will void this warranty and could lead to injury.        implicite. Pour bénéficier de la couverture en vertu de cette garantie, contactez le service à la clientèle pour consultation
     WARRANTY ACTIVATION: To activate the warranty for this product please visit:                                                        et/ou remplacement. NE PAS essayer de réparer une partie électrique ou mécanique quelconque de ce produit; cela
     http://www.blackstoneinternational.ltd/product-registration.html                                                                                                     annulera la garantie et pourrait entraîner des blessures.
                                                           Distributed by:                                                                                  ACTIVATION DE LA GARANTIE : Pour activer la garantie de ce produit, veuillez visiter :
                                                                                                                                                                     https://www.blackstoneinternational.ltd/product-registratio.html
                                                Blackstone International, Ltd.
                                                     2018 Lord Baltimore Dr.                                                                                 PLEASE READ, UNDERSTAND AND FOLLOW BEFORE USING
                                                     Windsor Mill, MD 21244                                                                                               SAVE THESE INSTRUCTIONS
                                         customerservice@blackstoneltd.com                                                                                                FOR HOUSEHOLD USE ONLY
                                                  1-888-525-7969
                                           www.blackstoneinternational.ltd                                                                                   This product contains a button battery. If swallowed, it could cause severe
                                                                                                                                                                 injury or death in just 2 hours. Seek medical attention immediately.
     ©2019 Blackstone International Ltd. and other trademarks are the property of the respective owners. All other brand names and
     logos are registered trademarks of their respective owners. Specifications are subject to change without notice.                                                    Use Only With a Fuse Rated 5 Amperes, 125 Volts.
                                                                                                                                                                                              HSTF40-19
20                                                                                                                                                                                                                                                                     21
                                                                                                                                                                 Distributed by:                   Imported by / Importé par :                Importado por:                          Imported by:
     SOLUCIÓN DE PROBLEMAS                                                                                                                               Costco Wholesale Corporation         Costco Wholesale Canada Ltd.*          Importadora Primex S.A. de C.V.       Costco Wholesale Australia Pty Ltd
                                                                                                                                                                P.O. Box 34535                       415 W. Hunt Club Road              Blvd. Magnocentro No. 4                 17-21 Parramatta Road
                                                                                                                                                           Seattle, WA 98124-1535                       Ottawa, Ontario                San Fernando La Herradura                 Lidcombe, NSW 2141
      Problema               Causa probable                        Solución                                                                                            USA                             K2E 1C5, Canada               Huixquilucan, Estado de México                     Australia
      El ventilador no       El enchufe no está            Asegúrese de que el enchufe esté debidamente insertado en el                                       1-800-774-2678                           1-800-463-3783                           C.P. 52765                        www.costco.com.au
      está funcionan-        completamente insertado en tomacorriente de c.a. de la pared.                                                                     www.costco.com                           www.costco.ca                    RFC: IPR-930907-S70
                                                                                                                                                                                              * faisant affaire au Québec sous              (55)-5246-5500




                                                                                                                                                                                             CASCADE
      do.                    el tomacorriente de la pared.
                                                                                                                                                                                                 le nom les Entrepôts Costco             www.costco.com.mx
                             El tomacorriente de la                Desconecte el ventilador. Inspeccione la caja principal de interrup-
                             pared ha sufrido una                  tores eléctricos. Si hay un interruptor averiado, reinícielo. Si el                           Imported by:                          Importado por:                        Distributed by:                        Distribué par :
                             sobrecarga.                           problema persiste, comuníquese con un electricista calificado y                         Costco Wholesale UK Ltd /           Costco Wholesale Spain S.L.U.          Costco Wholesale Iceland ehf.                 Costco France
                                                                   certificado.                                                                              Costco Online UK Ltd            Polígono Empresarial Los Gavilanes       Kauptún 3-7, 210 Gardabaer                 1 avenue de Bréhat
                                                                                                                                                                Hartspring Lane                 C/ Agustín de Betancourt, 17                     Iceland                       91140 Villebon-sur-Yvette
                             El fusible del enchufe no             Retire e inspeccione el fusible ubicado en el enchufe. Si el fusible está                     Watford, Herts                28906 Getafe (Madrid) España                  www.costco.is                              France
                             funciona.                             averiado, reemplace con el fusible de 5 A, 125 V adecuado.                                     WD25 8JS                            NIF: B86509460                                                               01 80 45 01 10
                                                                   Si el problema persiste, comuníquese con un electricista calificado y
                                                                   certificado.
                                                                                                                                                                United Kingdom
                                                                                                                                                                01923 213113
                                                                                                                                                                                        VENTILADOR DE TORRE DE 40 PULGADAS
                                                                                                                                                                                                        900 111 155
                                                                                                                                                                                                       www.costco.es                                
                                                                                                                                                                                                                                                                                    www.costco.fr

                             El ventilador está
                             defectuoso.
                                                                   Comuníquese con servicio al cliente a customerservice@black-
                                                                   stoneltd.com o llame al 1-888-525-7969 para recibir asistencia.
                                                                                                                                                              www.costco.co.uk
                                                                                                                                                                                             MANUAL DE INSTRUCCIONES
                                                                                                                                                                 Imported by:                   Imported and Distributed by:          Imported by / Manufactured for:          Imported by / Distributed by:
                                                                                                                                                          Costco Wholesale Japan Ltd.           Costco Wholesale Korea, Ltd.           Costco President Taiwan, Inc.     Shanghai Minhang Costco Trading Co., Ltd
                             Asegúrese de que el control remoto esté orientado hacia la ventana infrarroja delantera del ventilador
      El control
      remoto no hace
                                                                                                                                                            3-1-4 Ikegami-Shincho      MODELO: CTF- 2019 40, Iljik-ro                  No. 656 Chung-Hwa 5th Road            Unit 109, No 388, Lian You Road
                                                                                                                                                                                                                                                                                Minhang District, Shanghai
                                                                                                                                                          Kawasaki-ku, Kawasaki-shi,                 Gwangmyeong-si                         Kaohsiung, Taiwan
                             Inspeccione la batería para           Reemplace la batería. Para obtener un mejor rendimiento,
      funcionar el
      ventilador.            asegurarse de que esté                recomendamos utilizar una batería Duracell DL2032.
                                                                                                                                                          Kanagawa 210-0832 Japan      (CTF-2019-C)
                                                                                                                                                                                                 Gyeonggi-do, 14347, Korea              Company Tax ID: 96972798                      China 201107
                                                                                                                                                                                                                                                                                   +86-21-6257-7065
                                                                                                                                                                044-281-2600                            1899-9900                 449-9909 or 02-449-9909 (if cellphone)
                             instalada correctamente.
                                                                   Si el problema persiste, comuníquese con Servicio al cliente a                              www.costco.co.jp        VOLTAJE: 120 VCA
                                                                                                                                                                                                     www.costco.co.kr                       www.costco.com.tw
                                                                   customerservice@blackstoneltd.com o llame al 1-888-525-7969 para
                             La batería ya no sirve.               recibir asistencia.                                                                                                 FRECUENCIA: 60 Hz
      Le faltan piezas       Esto es extremadamente raro Comuníquese con servicio al cliente a customerservice@black-                                                                  CORRIENTE: 0.55A
      a los                  debido al riguroso control de stoneltd.com o llame al 1-888-525-7969 para solicitar un ventilador
      ventiladores.          calidad durante el ensamble; de reemplazo.                                                                                                                     MADE IN CHINA / FABRIQUÉ EN CHINE / HECHO EN CHINA
                             sin embargo, existe la
                             posibilidad de que se hayan
                             omitido algunas piezas.                                                                                                         © 2019 Blackstone International Ltd. and other trademarks are the property of the respective owners.
                                                                                                                                                           All other brand names and logos are registered trademarks of their respective owners. S pecifications are
                                                                                                                                                                                                 subject to change without notice.
             ¿TIENE UN PROBLEMA? NO DEVUELVA EL PRODUCTO AL LUGAR DONDE LO COMPRÓ.                                                                        © 2019 Blackstone International Ltd. et les autres marques appartiennent à leurs propriétaires respectifs.
                              COMUNÍQUESE CON SERVICIO AL CLIENTE.                                                                                       Toutes les autres marques et logos sont des marques de commerce déposées de leurs propriétaires respec-
             Si tiene alguna pregunta o comentario, comuníquese con nosotros a: customerservice@blackstoneltd.com                                                              tifs. Les spécifications sont sujettes à changements sans préavis.
                                                        1-888-525-7969                                                                                         © 2019 Blackstone International Ltd. y otras marcas comerciales son propiedad de sus respectivos
     GARANTÍA: Este ventilador incluye garantía de un (1) año que cubre defectos del fabricante y de mano de obra con el uso normal. La garantía          propietarios. Todos los demás nombres de marcas y logotipos son marcas comerciales registradas de sus
      aplica únicamente al comprador original. Se requiere prueba de compra. La prueba de compra la constituye un recibo de venta con fecha.                             respectivos propietarios. Las especificaciones están sujetas a cambio sin aviso.
        Esta garantía se anula si el ventilador se ha sometido a mal uso, como: dejarlo caer y dañar la caja del ventilador, motores, controles del
     ventilador, etc.; inmersión o exposición al agua; exposición a calor excesivo, uso en exteriores, cualquier otro uso distinto al uso en el hogar;
      desarmado, reparación o modificación por parte de cualquier otra persona que no sea un proveedor de servicio autorizado; uso de voltaje o
                                      corriente incorrecto o cualquier otro uso contrario a las instrucciones del usuario.
     La garantía no cubre las baterías ni la vida útil de la batería. No se hace ninguna otra garantía expresa ni implícita. Para recibir cobertura de
         conformidad con esta garantía, comuníquese con servicio al cliente para realizar una consulta o reemplazo. NO intente reparar ninguna
                     función eléctrica o mecánica de este producto; hacerlo podría anular esta garantía y podría ocasionar lesiones.
       NO intente reparar ninguna función eléctrica o mecánica de este producto; hacerlo podría anular esta garantía y podría ocasionar lesiones.
                                       ACTIVACIÓN DE LA GARANTÍA: Para activar la garantía de este producto visite:
                                            https://www.blackstoneinternational.ltd/product-registration.html

                                                                                                                                                                               LEA, COMPRENDA Y SIGA LAS INSTRUCCIONES ANTES DE UTILIZAR
                                                                                                                                                                                             GUARDE ESTAS INSTRUCCIONES
                                                                                                                                                                                              SOLO PARA USO EN EL HOGAR
                                                                                                                                                                              Este producto contiene una batería tipo botón. Si se traga, podría ocasionar un daño
                                                                                                                                                                                grave e incluso la muerte en solo 2 horas. Busque atención médica de inmediato.
                                                                                                                                                                                       Se debe usar solo con un fusible con capacidad de 5 amperios, 125 voltios.
                                                                                                                                                                                                                           HSTF40-19
22                                                                                                                                                                                                                                                                                                                  23
                              Le fusible
                             there       dans la fichethat
                                    is a possibility   est          Retirez et inspectez le fusible qui se trouve dans la fiche. Si le fusible
                              défectueux.
                             parts  can be omitted.                 est déclenché, remplacez-le par un fusible de 5 A, 125 V. Si le
                                                                    problème persiste, contactez un électricien agréé.
     CUSTOMER    SERVICE
            Le ventilateur est                                      Contactez le service à la clientèle au customerservice@black-
                             défectueux.                            stoneltd.com ou composez le 1-888-525-7969 pour obtenir de l'aide.
      HAVE A PROBLEM? DO NOT RETURN TO PLACE OF PURCHASE. PLEASE CONTACT CUSTOMER SERVICE.
                       Should you have any questions or comments please contact us at:
      La télécom-          Assurez-vous que     la télécommande est dirigée vers la fenêtre infrarouge avant du entilateur.
                                           customerservice@blackstoneltd.com
      mande ne fait
      pas fonctionner Inspectez la pile pour vous 1-888-525-7969
                                                             Remplacez la pile. Pour assurer une performance optimale, nous
     WARRANTY:             assurer
      le ventilateur.This fan       qu'elle
                              includes      est (1) year warranty,
                                        a one                recommandons    d'utiliser
                                                                   which covers         une pile defects
                                                                                 manufacturer     DuracellandDL2032.
                                                                                                                 workmanship under
     normal use. Warranty  correctement
                               is offered installée.
                                           only to the original
                                                             Si lepurchaser. Proof ofcontactez
                                                                   problème persiste,   purchaseleisservice
                                                                                                      required.    Proof of au
                                                                                                              à la clientèle purchase
     constitutes a dated sales receipt. This warranty is void if the fan(s) have been subject to abuse such as: being dropped
                                                             customerservice@blackstoneltd.com ou composez le
     which could result in damage to the fan cabinets, motors, fan controls, etc. immersion in or exposure to water, exposure
                           La pileusage,
     to excessive heat, outdoor    est déchargée.
                                          any use other than 1-888-525-7969
                                                               household use,pour   obtenir derepair
                                                                               disassembly,     l'aide.or alteration by anyone other
     than an authorized service provider, use on improper voltage or current, or any use contrary to the user instructions.
      Problema
     Batteries  and batteryCausa    probable
                             life are                       SoluciónNo other warranties are expressed or implied. To receive
                                       not covered in this warranty.
      Il manqueunder
                  des thisEn   raison des  contrôles de       Contactez  le service à laand/or
                                                                                          clientèlereplacement.
                                                                                                     au customerservice@black-
     coverage
      El ventilador
      pièces
                            warranty,
                    no Elqualité
              auelectrical   enchufe     contact customer   service
                                        no estáque nous Asegúrese
                                    rigoureux
                                                                     forde
                                                                         consultation
                                                                            que  el enchufe leesté  debidamente DO  NOT attempt
                                                                                                                insertado en el unto
     repair any            or mechanical    functions of this stoneltd.com
                                                              product; doing ouso
                                                                                composez        1-888-525-7969
                                                                                   will void this               pour
                                                                                                   warranty and could demander
                                                                                                                      lead to injury.
      está funcionan-
      ventilateur.           completamente   insertado
                              avons mis en place duranten tomacorriente
                                                           ventilateur dede c.a. de la pared.
                                                                          rechange.
     WARRANTY
      do.     ACTIVATION:
                     ell'assemblage,
                         tomacorriente
                             To activate de
                                          thelawarranty
                                      il est    pared. for this product please visit:
     http://www.blackstoneinternational.ltd/product-registration.html
                              extrêmement rare que des
                             Elpièces
                                 tomacorriente de la
                                      soient manquantes,   Desconecte
                                                           Distributedelby:
                                                                          ventilador. Inspeccione la caja principal de interrup-
                             pared  ha sufrido
                              mais cela        una
                                         peut arriver.     tores eléctricos. Si hay un interruptor averiado, reinícielo. Si el
     SERVICE À LA CLIENTÈLE  sobrecarga.          Blackstone    International,
                                                           problema                  Ltd. con un electricista calificado y
                                                                      persiste, comuníquese
                                                       2018certificado.
                                                            Lord Baltimore Dr.
         VOUS AVEZ UN   PROBLÈME?
                    El fusible          NEnoPAS
                               del enchufe      RETOURNER
                                             Windsor
                                                 RetireMill,  MDLE  PRODUIT
                                                                  21244
                                                         e inspeccione             LÀ OÙ enVOUS
                                                                       el fusible ubicado           L'AVEZ
                                                                                               el enchufe. Si elACHETÉ.
                                                                                                                 fusible está
                    funciona.VEUILLEZ      CONTACTER    LE   SERVICE
                                    customerservice@blackstoneltd.com
                                                 averiado,   reemplace À
                                                                       con LA   CLIENTÈLE.
                                                                            el fusible de 5 A, 125 V adecuado.
                                                 Si el problema persiste, comuníquese con un electricista calificado y
                                                   1-888-525-7969
        Si vous avez des questions ou des commentaires, veuillez nous contacter au : customerservice@blackstoneltd.com
                                                     certificado.
                                              1-888-525-7969
                         El ventilador estáwww.blackstoneinternational.ltd
                                                     Comuníquese con servicio al cliente a customerservice@black-
       GARANTIE
     ©2019       : Ce ventilateur
            Blackstone            comporte
                       International Ltd. and une
                           defectuoso.         othergarantie  d'un
                                                     trademarks    (1)the
                                                                       an property
                                                                          offrant
                                                               stoneltd.com
                                                                  are              une
                                                                              o llame   alcouverture
                                                                                    of the  respectivecontre
                                                                                           1-888-525-7969    tout
                                                                                                             para
                                                                                                       owners.     défaut
                                                                                                                Allrecibir  de matériau
                                                                                                                           asistencia.
                                                                                                                    other brand          et de
                                                                                                                                  names and
      fabrication
     logos        dans des
           are registered   conditions
                          trademarks  of normales   d'utilisation.
                                         their respective  owners. La  garantie estareofferte
                                                                    Specifications      subjectuniquement   à l'acheteur
                                                                                                 to change without  notice.initial. Une preuve
     d'achat est requise Asegúrese
                          pour toute couverture.     Le reçu de caisse    daté constitue
                                                                                      haciaune   preuve d'achat.
                                                                                                          infrarrojaLa  garantiedel
                                                                                                                                  estventilador
                                                                                                                                      nulle si le
        control a été utilisé d'unede
     Elventilateur                        que el control  remoto    esté orientado           la ventana              delantera
                                        manière abusive telle que : une chute qui pourrait causer des dommages aux comparti-
     remoto no hace
         ments,elmoteurs Inspeccione
     funcionar             et commandes     du ventilateur,
                                        la batería para      etc.;  une immersion
                                                             Reemplace                dans
                                                                            la batería.     deobtener
                                                                                         Para   l'eau ouununemejor
                                                                                                                exposition  à de l'eau; une
                                                                                                                    rendimiento,
      exposition à une chaleur
     ventilador.                 excessive;
                          asegurarse   de queune  utilisationrecomendamos
                                                esté          à l'extérieur; toute   utilisation
                                                                                 utilizar          autre Duracell
                                                                                          una batería    qu'une utilisation
                                                                                                                   DL2032. domestique; un
         démontage, uneinstalada
                            réparation   ou une modification
                                    correctamente.
                                                             Si par  quiconque
                                                                el problema        autre qu'un
                                                                                persiste,         fournisseur
                                                                                           comuníquese     conde   services
                                                                                                                 Servicio    autorisé;
                                                                                                                          al cliente a une
           utilisation avec une tension ou une alimentation       inappropriée; ou toute utilisation contraire
                                                             customerservice@blackstoneltd.com             o llame alau1-888-525-7969
                                                                                                                         mode d'emploi.para
        Les piles et leur durée de vie ne sont pas couvertes       parasistencia.
                                                                       cette garantie. Il n'existe aucune autre garantie expresse ou
                          La batería
     implicite. Pour bénéficier          no sirve. en verturecibir
                                 de layacouverture             de cette garantie, contactez le service à la clientèle pour consultation
        et/ou remplacement. NE PAS essayer de réparer une partie électrique ou mécanique quelconque de ce produit; cela
     Le faltan piezas Esto es extremadamente raro Comuníquese con servicio al cliente a customerservice@black-
     a los                               annulera
                          debido al riguroso        la garantie
                                               control           et pourrait oentraîner
                                                        de stoneltd.com         llame al des   blessures. para solicitar un ventilador
                                                                                          1-888-525-7969
     ventiladores.         ACTIVATION
                          calidad      DE LAelGARANTIE
                                  durante      ensamble;: Pourdeactiver  la garantie de ce produit, veuillez visiter :
                                                                  reemplazo.
                                   https://www.blackstoneinternational.ltd/product-registratio.html
                          sin embargo,   existe la
                             posibilidad de que se hayan
     SERVICIOomitido
               ALalgunas piezas.
                     CLIENTE
             ¿TIENE UN PROBLEMA? NO DEVUELVA EL PRODUCTO AL LUGAR DONDE LO COMPRÓ.
                              COMUNÍQUESE CON SERVICIO AL CLIENTE.
             Si tiene alguna pregunta o comentario, comuníquese con nosotros a: customerservice@blackstoneltd.com
                                                        1-888-525-7969
     GARANTÍA: Este ventilador incluye garantía de un (1) año que cubre defectos del fabricante y de mano de obra con el uso normal. La garantía
      aplica únicamente al comprador original. Se requiere prueba de compra. La prueba de compra la constituye un recibo de venta con fecha.
        Esta garantía se anula si el ventilador se ha sometido a mal uso, como: dejarlo caer y dañar la caja del ventilador, motores, controles del
     ventilador, etc.; inmersión o exposición al agua; exposición a calor excesivo, uso en exteriores, cualquier otro uso distinto al uso en el hogar;
      desarmado, reparación o modificación por parte de cualquier otra persona que no sea un proveedor de servicio autorizado; uso de voltaje o
                                      corriente incorrecto o cualquier otro uso contrario a las instrucciones del usuario.
     La garantía no cubre las baterías ni la vida útil de la batería. No se hace ninguna otra garantía expresa ni implícita. Para recibir cobertura de
         conformidad con esta garantía, comuníquese con servicio al cliente para realizar una consulta o reemplazo. NO intente reparar ninguna
                     función eléctrica o mecánica de este producto; hacerlo podría anular esta garantía y podría ocasionar lesiones.
       NO intente reparar ninguna función eléctrica o mecánica de este producto; hacerlo podría anular esta garantía y podría ocasionar lesiones.
                                       ACTIVACIÓN DE LA GARANTÍA: Para activar la garantía de este producto visite:
                                            https://www.blackstoneinternational.ltd/product-registration.html

24
